 

Exhibit 10.1

 

Execution Version

 

Published CUSIP Number: 26439BAJ0

Term Loan CUSIP Number: 26439BAK7

 



 

 

$1,500,000,000

 

TERM LOAN CREDIT AGREEMENT

 

dated as of March 19, 2020,

 

by and among

 

DUKE ENERGY CORPORATION

as Borrower,

 

the lenders referred to herein,

as Lenders

 

and

 

PNC BANK, N.A.

as Administrative Agent,

 

PNC CAPITAL MARKETS LLC

THE BANK OF NOVA SCOTIA

BANK OF CHINA, NEW YORK BRANCH

SUNTRUST ROBINSON HUMPHREY, INC.

U.S. BANK NATIONAL ASSOCIATION

KEYBANK NATIONAL ASSOCIATION

SUMITOMO MITSUI BANKING CORPORATION

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

 



 

 

 

TABLE OF CONTENTS

 

    Page Article 1
Definitions       Section 1.01 Definitions 1 Section 1.02 Accounting Terms and
Determinations 15 Section 1.03 Types of Borrowings 15 Section 1.04 Divisions 15
Section 1.05 Rates 15       Article 2
The Credit       Section 2.01 Commitments to Lend 15 Section 2.02 Notice of
Borrowings 16 Section 2.03 Notice to Lenders; Funding of Loans 16 Section 2.04
Registry; Notes 17 Section 2.05 Maturity of Loans 17 Section 2.06 Interest Rates
17 Section 2.07 [Reserved] 18 Section 2.08 Method of Electing Interest Rates 18
Section 2.09 [Reserved] 19 Section 2.10 Optional Prepayments 19 Section 2.11
General Provisions as to Payments 19 Section 2.12 Funding Losses 20 Section 2.13
Computation of Interest and Fees 20 Section 2.14 [Reserved] 20 Section 2.15
Regulation D Compensation 20 Section 2.16 [Reserved] 21 Section 2.17 Incremental
Commitments 21 Section 2.18 Defaulting Lenders 22       Article 3
Conditions       Section 3.01 Effective Date 23 Section 3.02 [Reserved] 24
Section 3.03 Borrowings 24       Article 4
Representations and Warranties       Section 4.01 Organization and Power 24
Section 4.02 Corporate and Governmental Authorization; No Contravention 24
Section 4.03 Binding Effect 25 Section 4.04 Financial Information 25 Section
4.05 Regulation U 25 Section 4.06 Litigation 25 Section 4.07 Compliance with
Laws 25 Section 4.08 Taxes 26 Section 4.09 Anti-corruption Law and Sanctions 26

 



i

 

 

Article 5
Covenants       Section 5.01 Information 26 Section 5.02 Payment of Taxes 28
Section 5.03 Maintenance of Property; Insurance 28 Section 5.04 Maintenance of
Existence 28 Section 5.05 Compliance with Laws 28 Section 5.06 Books and Records
28 Section 5.07 Negative Pledge 29 Section 5.08 Consolidations, Mergers and
Sales of Assets 30 Section 5.09 Use of Proceeds 30 Section 5.10
Indebtedness/Capitalization Ratio 30       Article 6
Defaults       Section 6.01 Events of Default 31 Section 6.02 Notice of Default
32       Article 7
The Administrative Agent       Section 7.01 Appointment and Authorization 32
Section 7.02 Administrative Agent and Affiliates 33 Section 7.03 Action by
Administrative Agent 33 Section 7.04 Consultation with Experts 33 Section 7.05
Liability of Administrative Agent 33 Section 7.06 Indemnification 33 Section
7.07 Credit Decision 34 Section 7.08 Successor Administrative Agent 34 Section
7.09 Administrative Agent’s Fee 34 Section 7.10 Certain ERISA Matters 35      
Article 8
Change in Circumstances       Section 8.01 Basis for Determining Interest Rate
Inadequate or Unfair 35 Section 8.02 Illegality 37 Section 8.03 Increased Cost
and Reduced Return 37 Section 8.04 Taxes 38 Section 8.05 Base Rate Loans
Substituted for Affected Euro-Dollar Loans 41 Section 8.06 Substitution of
Lender; Termination Option 41

 



ii

 

 

Article 9
Miscellaneous       Section 9.01 Notices 42 Section 9.02 No Waivers 43 Section
9.03 Expenses; Indemnification 43 Section 9.04 Sharing of Set-offs 44 Section
9.05 Amendments and Waivers 44 Section 9.06 Successors and Assigns 45 Section
9.07 Collateral 46 Section 9.08 Confidentiality 47 Section 9.09 Governing Law;
Submission to Jurisdiction 47 Section 9.10 Counterparts; Integration 47 Section
9.11 WAIVER OF JURY TRIAL 48 Section 9.12 USA Patriot Act 48 Section 9.13
[Reserved] 48 Section 9.14 No Fiduciary Duty 48 Section 9.15 Survival 48 Section
9.16 Acknowledgment and Consent to Bail-In of Affected Financial Institutions 48
Section 9.17 Acknowledgement Regarding Any Supported QFCs  49

 

SCHEDULES         Schedule 1.01 - Commitment Schedule   EXHIBITS         Exhibit
A - Note Exhibit B - [Reserved] Exhibit C - [Reserved] Exhibit D - Assignment
and Assumption Agreement

 



iii

 

 

 

TERM LOAN CREDIT AGREEMENT

 

TERM LOAN CREDIT AGREEMENT dated as of March 19 2020, by and among DUKE ENERGY
CORPORATION, a Delaware corporation, as Borrower, the Lenders from time to time
party hereto and PNC BANK, N.A., as Administrative Agent.

 

STATEMENT OF PURPOSE

 

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

Article 1
Definitions

 

Section 1.01            Definitions. The following terms, as used herein, have
the following meanings:

 

“Administrative Agent” means PNC Bank, N.A. in its capacity as administrative
agent for the Lenders hereunder, and its successors in such capacity.

 

“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and submitted to the Administrative Agent (with a copy to
the Borrower) duly completed by such Lender.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, as to any Person (the “specified Person”) (i) any Person that
directly, or indirectly through one or more intermediaries, controls the
specified Person (a “Controlling Person”) or (ii) any Person (other than the
specified Person or a Subsidiary of the specified Person) which is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agent Parties” has the meaning set forth in Section 9.01(c).

 

“Agreement” means this Term Loan Credit Agreement as the same may be amended
from time to time.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
or relating to bribery, corruption or money laundering.

 

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

 

“Applicable Margin” means, with respect to Euro-Dollar Loans to the Borrower,
0.65% per annum.

 



 

 

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Approved Officer” means the president, the chief financial officer, a vice
president, the treasurer, an assistant treasurer or the controller of the
Borrower or such other representative of the Borrower as may be designated by
any one of the foregoing with the consent of the Administrative Agent.

 

“Assignee” has the meaning set forth in Section 9.06(c).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding (or any similar proceeding), or
generally fails to pay its debts as such debts become due, or admits in writing
its inability to pay its debts generally, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business or
assets appointed for it, or, in the good faith determination of the
Administrative Agent (or, if the Administrative Agent is the subject of the
Bankruptcy Event, the Required Lenders), has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that (except with respect to a Lender that
is subject to a Bail-In Action) a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate” means, for any day for which the same is to be calculated, the
highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 1/2 of 1% and (c)
the LIBOR Market Index Rate plus 1%; provided, that, if the Base Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; and provided further, that clause (c) shall not be applicable during
any period in which either (i) any of the circumstances provided in Section
8.01(a)(i) or Section 8.01(a)(ii) shall have occurred and be continuing or (ii)
the LIBOR Market Index Rate is unavailable or unascertainable. Each change in
the Base Rate shall take effect simultaneously with the corresponding change in
the rates described in clauses (a), (b) or (c) above, as the case may be.

 

“Base Rate Loan” means (i) a Loan which bears interest at the Base Rate pursuant
to the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Article 8 or (ii) an overdue amount which was a Base Rate Loan
immediately before it became overdue.

 



2

 

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrowers giving due consideration to (i) any selection or
recommendation of a Benchmark Replacement or the mechanism for determining such
a rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
London Interbank Offered Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
London Interbank Offered Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrowers
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the London Interbank Offered Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the London Interbank Offered Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the London Interbank Offered Rate:

 

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the London Interbank Offered Rate permanently or indefinitely ceases to provide
the London Interbank Offered Rate; or

 

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the London Interbank Offered Rate:

 

(1)a public statement or publication of information by or on behalf of the
administrator of the London Interbank Offered Rate announcing that such
administrator has ceased or will cease to provide the London Interbank Offered
Rate, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the London Interbank Offered Rate;

 



3

 

 

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the London Interbank Offered Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the London Interbank Offered Rate, a Resolution Authority with jurisdiction
over the administrator for the London Interbank Offered Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the London Interbank Offered Rate, which states that the administrator of
the London Interbank Offered Rate has ceased or will cease to provide the London
Interbank Offered Rate permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide the London Interbank Offered Rate; or

 

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the London Interbank Offered Rate announcing that the
London Interbank Offered Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrowers, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the London
Interbank Offered Rate and solely to the extent that the London Interbank
Offered Rate has not been replaced with a Benchmark Replacement, the period (x)
beginning at the time that such Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has replaced the London Interbank Offered
Rate for all purposes hereunder in accordance with Section 8.01(b) and (y)
ending at the time that a Benchmark Replacement has replaced the London
Interbank Offered Rate for all purposes hereunder pursuant to Section 8.01(b).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

 

“Borrower” means Duke Energy Corporation, a Delaware corporation.

 

“Borrowing” means a borrowing made on a single date and for a single Interest
Period.

 

“Change” has the meaning set forth in Section 9.05(b).

 



4

 

 

“Change in Law” means the occurrence of any of the following after the date of
this Agreement: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” after the date hereof regardless of the date enacted,
adopted, issued or implemented.

 

“Commitment” means (i) the Initial Commitments, (ii) the Incremental
Commitments, and (iii) with respect to each Assignee which becomes a Lender
pursuant to Sections 8.06 or 9.06(c), the amount of the Commitment thereby
assumed by it, in each case as such amount may from time to time be reduced
pursuant to Sections 8.06 or 9.06(c) or increased pursuant to Sections 8.06 or
9.06(c).

 

“Commitment Schedule” means the Commitment Schedule attached hereto as Schedule
1.01.

 

“Communications” has the meaning set forth in Section 9.01(c)

 

“Connection Income Taxes” means, with respect to any Lender or Agent, taxes that
are imposed on or measured by net income (however denominated), franchise taxes
or branch profits taxes, in each case, imposed as a result of a connection
(including any former connection) between such Lender or Agent and the
jurisdiction imposing such tax (other than connections arising from such Lender
or Agent having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any Note, or sold or assigned an interest in any Loan, this
Agreement or any Note).

 

“Consolidated Capitalization” means, with respect to the Borrower, the sum,
without duplication, of (i) Consolidated Indebtedness of the Borrower, (ii)
consolidated common equity holders’ equity as would appear on a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries prepared in
accordance with generally accepted accounting principles, (iii) the aggregate
liquidation preference of preferred or priority equity interests (other than
preferred or priority equity interests subject to mandatory redemption or
repurchase) of the Borrower and its Consolidated Subsidiaries upon involuntary
liquidation, (iv) the aggregate outstanding amount of all Equity Preferred
Securities of the Borrower and (v) minority interests as would appear on a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
prepared in accordance with generally accepted accounting principles.

 

“Consolidated Indebtedness” means, at any date, with respect to the Borrower,
all Indebtedness of the Borrower and its Consolidated Subsidiaries determined on
a consolidated basis in accordance with generally accepted accounting
principles; provided that Consolidated Indebtedness shall exclude, to the extent
otherwise reflected therein, Equity Preferred Securities of the Borrower and its
Consolidated Subsidiaries up to a maximum excluded amount equal to 15% of
Consolidated Capitalization of the Borrower.

 

“Consolidated Net Assets” means, at any date with respect to the Borrower, (a)
total assets of the Borrower and its Subsidiaries (minus applicable reserves)
determined on a consolidated basis in accordance with generally accepted
accounting principles minus (b) total liabilities of the Borrower and its
Subsidiaries, in each case determined on a consolidated basis in accordance with
generally accepted accounting principles, all as reflected in the consolidated
financial statements of the Borrower most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or 5.01(b).

 



5

 

 

“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund any portion
of its Loans within two Domestic Business Days of the date required to be funded
or (ii) pay over to any Lender Party any other amount required to be paid by it
hereunder within two Domestic Business Days of the date required to be paid,
unless, in the case of clause (i) or (ii) above, such Lender notifies the
Administrative Agent (or, if the Administrative Agent is the Defaulting Lender,
the Required Lenders) in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding under this Agreement cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Domestic Business Days after written request by the Administrative Agent (or, if
the Administrative Agent is the Defaulting Lender, the Required Lenders) or the
Borrower, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans under this Agreement unless such Lender notifies the
Administrative Agent (or, if the Administrative Agent is the Defaulting Lender,
the Required Lenders) in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt by the Administrative Agent (or,
if the Administrative Agent is the Defaulting Lender, the Required Lenders) and
the Borrower of such certification in form and substance satisfactory to the
Administrative Agent (or, if the Administrative Agent is the Defaulting Lender,
the Required Lenders) and the Borrower, or (d) has become (or has a direct or
indirect Parent that has become) the subject of a Bankruptcy Event or a Bail-In
Action. Any determination by the Administrative Agent (or, if the Administrative
Agent is the Defaulting Lender, the Required Lenders) that a Lender is a
Defaulting Lender shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower and each Lender.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City or in the State of North Carolina are
authorized by law to close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent.

 

“Early Opt-in Election” means the occurrence of:

 

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrowers)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 8.01(b) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the London Interbank Offered Rate, and

 



6

 

 

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrowers and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which all the conditions precedent in Section
3.01 are satisfied or waived in accordance with Section 9.05.

 

“Endowment” means the Duke Endowment, a charitable common law trust established
by James B. Duke by Indenture dated December 11, 1924.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.

 

“Equity Preferred Securities” means, with respect to the Borrower, any trust
preferred securities or deferrable interest subordinated debt securities issued
by the Borrower or any Subsidiary or other financing vehicle of the Borrower
that (i) have an original maturity of at least twenty years and (ii) require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to the first anniversary of the Maturity Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Group” means, with respect to the Borrower, the Borrower and all other
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 



7

 

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

 

“Euro-Dollar Loan” means (i) a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or (ii) an overdue amount which was a Euro-Dollar Loan immediately
before it became overdue.

 

“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.06(b) on the basis of a London Interbank Offered Rate and if the Euro-Dollar
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.15.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“FATCA” has the meaning set forth in Section 8.04(a).

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Domestic Business Day next succeeding such day; provided that (i) if such day is
not a Domestic Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Domestic Business Day as so
published on the next succeeding Domestic Business Day and (ii) if no such rate
is so published on such next succeeding Domestic Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to PNC Bank, N.A. on such day
on such transactions as determined by the Administrative Agent; provided
further, that, if the Federal Funds Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Governmental Authority” means any international, foreign, federal, state,
regional, county, local or other governmental or quasi-governmental authority.

 

“Group of Loans” means at any time a group of Loans consisting of (i) all Loans
to the Borrower which are Base Rate Loans at such time or (ii) all Euro-Dollar
Loans to the Borrower having the same Interest Period at such time; provided
that, if a Loan of any particular Lender is converted to or made as a Base Rate
Loan pursuant to Article 8, such Loan shall be included in the same Group or
Groups of Loans from time to time as it would have been if it had not been so
converted or made.

 



8

 

 

“Hedging Agreement” means for any Person, any and all agreements, devices or
arrangements designed to protect such Person or any of its Subsidiaries from the
fluctuations of interest rates, exchange rates applicable to such party’s
assets, liabilities or exchange transactions, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
commodity swap agreements, forward rate currency or interest rate options, puts
and warrants. Notwithstanding anything herein to the contrary, “Hedging
Agreements” shall also include fixed-for-floating interest rate swap agreements
and similar instruments.

 

“Incremental Commitment” has the meaning specified in Section 2.17(a).

 

“Incremental Commitment Effective Date” has the meaning specified in Section
2.17(c)

 

“Incremental Facility” means the Incremental Commitments and all Borrowings
thereunder.

 

“Incremental Lender” has the meaning specified in Section 2.17(b).

 

“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (iii) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired, (iv) all
indebtedness under leases which shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases in respect
of which such Person is liable as lessee, (v) the face amount of all outstanding
letters of credit issued for the account of such Person (other than letters of
credit relating to indebtedness included in Indebtedness of such Person pursuant
to another clause of this definition) and, without duplication, the unreimbursed
amount of all drafts drawn thereunder, (vi) indebtedness secured by any Lien on
property or assets of such Person, whether or not assumed (but in any event not
exceeding the fair market value of the property or asset), (vii) all direct
guarantees of Indebtedness referred to above of another Person, (viii) all
amounts payable in connection with mandatory redemptions or repurchases of
preferred stock or member interests or other preferred or priority equity
interests and (ix) any obligations of such Person (in the nature of principal or
interest) in respect of acceptances or similar obligations issued or created for
the account of such Person.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Initial Commitment” means, with respect to any Lender listed on the signature
pages hereof, the commitment of such Lender to make a Loan on the Effective Date
in the amount set forth opposite its name on the Commitment Schedule.

 

“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Borrower
may elect in such notice; provided that:

 

(a)       any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and

 

(b)       any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Euro-Dollar Business Day of a calendar month;

 



9

 

 

provided further that no Interest Period applicable to any Loan of any Lender
may end after the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Investment Grade Status” exists as to any Person at any date if all senior
long-term unsecured debt securities of such Person outstanding at such date
which has been rated by S&P or Moody’s are rated BBB- or higher by S&P or Baa3
or higher by Moody’s, as the case may be, or if such Person does not have a
rating of its long-term unsecured debt securities, then if the corporate credit
rating of such Person, if any exists, from S&P is BBB- or higher or the issuer
rating of such Person, if any exists, from Moody’s is Baa3 or higher.

 

“Joinder Agreement” means a joinder or similar agreement entered into by any
Person (including any Lender) under Section 2.17 pursuant to which such Person
shall provide an Incremental Commitment hereunder and (if such Person is not
then a Lender) shall become a Lender party hereto.

 

“Lender” means each bank or other financial institution listed on the signature
pages hereof, each Assignee which becomes a Lender pursuant to Section 2.17,
Section 8.06 or Section 9.06(c), and their respective successors.

 

“Lender Party” means any of the Lenders and the Administrative Agent.

 

“LIBOR Market Index Rate” means, for any day, subject to the implementation of a
Benchmark Replacement in accordance with Section 8.01(b), the rate for one month
deposits in U.S. dollars which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market),
or the rate which is quoted by another source selected by the Administrative
Agent (as determined in consultation with the Borrower) as an authorized
information vendor for the purpose of displaying rates at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market as
of 11:00 a.m. London time, on such day, or if such day is not a Euro-Dollar
Business Day, for the immediately preceding Euro-Dollar Business Day. If, for
any reason, such rate is not so published, then the LIBOR Market Index Rate
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which U.S. dollar deposits would be offered by first class
banks (as determined in consultation with the Borrower) in the London interbank
market to the Administrative Agent at approximately 11:00 a.m., London time, on
such date of determination for delivery on the date in question for a one month
term; provided, that, if the LIBOR Market Index Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

 

“Loan” means a loan made or to be made by a Lender pursuant to Section 2.01 or
Section 2.17; provided that, if any such loan or loans (or portions thereof) are
combined or subdivided pursuant to a Notice of Interest Rate Election, the term
“Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

 



10

 

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).

 

“Master Credit Facility” means the Credit Agreement dated as of November 18,
2011, as amended by Amendment No. 1 and Consent dated as of December 18, 2013,
Amendment No. 2 and Consent, dated as of January 30, 2015, Amendment No. 3 and
Consent dated as of March 16, 2017, Amendment No. 4 and Consent, dated March 18,
2019 and Amendment No. 5 and Consent, dated March 16, 2020 among the Borrower,
the other borrowers thereto, the lenders party thereto, Wells Fargo Bank,
National Association, as administrative agent, and the other agents party
thereto, as the same may be amended, amended and restated, modified,
supplemented, refinanced or replaced from time to time after the date hereof.

 

“Material Debt” means, with respect to the Borrower, Indebtedness of the
Borrower or any of its Material Subsidiaries (other than any Non-Recourse
Indebtedness) in an aggregate principal amount exceeding $150,000,000.

 

“Material Plan” has the meaning set forth in Section 6.01(i).

 

“Material Subsidiary” means at any time, with respect to the Borrower, any
Subsidiary of the Borrower whose total assets exceeds 15% of the total assets
(after intercompany eliminations) of the Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with generally accepted
accounting principles, all as reflected in the consolidated financial statements
of the Borrower most recently delivered to the Administrative Agent and the
Lenders pursuant to Section 5.01(a) or 5.01(b).

 

“Maturity Date” means March 18, 2021 or, if such day is not a Domestic Business
Day, the immediately preceding Domestic Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.05(a) and (ii) has been approved by the
Required Lenders.

 

“Non-Recourse Indebtedness” means any Indebtedness incurred by a Subsidiary of
the Borrower to develop, construct, own, improve or operate a defined facility
or project (a) as to which the Borrower (i) does not provide credit support of
any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness but excluding tax sharing arrangements and similar
arrangements to make contributions to such Subsidiary to account for tax
benefits generated by such Subsidiary), (ii) is not directly or indirectly
liable as a guarantor or otherwise, or (iii) does not constitute the lender; (b)
no default with respect to which would permit upon notice, lapse of time or both
any holder of any other Indebtedness (other than the Loans or the Notes) of the
Borrower to declare a default on such other Indebtedness or cause the payment
thereof to be accelerated or payable prior to its stated maturity; and (c) as to
which the lenders will not have any recourse to the stock or assets of the
Borrower or other Subsidiary (other than the stock of or intercompany loans to
such Subsidiary); provided that in each case in clauses (a) and (c) above, the
Borrower or other Subsidiary may provide credit support and recourse in an
amount not exceeding 15% in the aggregate of any such Indebtedness and such
Indebtedness shall still be deemed to be Non-Recourse Indebtedness.

 



11

 

 

“Notes” means promissory notes of the Borrower, in the form required by Section
2.04, evidencing the obligation of the Borrower to repay the Loans made to it,
and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Account Designation” has the meaning set forth in Section 3.01(f).

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.08(a).

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Taxes” has the meaning set forth in Section 8.04(a).

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 9.06(b).

 

“Participant Register” has the meaning set forth in Section 9.06(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Percentage” means, with respect to any Lender at any time, the percentage which
the amount of its Total Credit Exposure at such time represents of the aggregate
amount of all Total Credit Exposures at such time; provided that in the case of
Section 2.18 when a Defaulting Lender shall exist, “Percentage” shall mean the
percentage of the aggregate amount of all Total Credit Exposures (disregarding
any Defaulting Lender’s Total Credit Exposure) represented by such Lender’s
Total Credit Exposure.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or Sections 412 or 430 of the Internal Revenue Code or
Sections 302 and 303 of ERISA and is either (i) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which a member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions.

 

“Platform” means Syndtrak or a substantially similar electronic transmission
system.

 

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office in Pittsburgh, Pennsylvania
as its Prime Rate. Any change in the interest rate resulting from a change in
the Prime Rate shall become effective as of 12:01 a.m. of the Domestic Business
Day on which each change in the Prime Rate is announced by the Administrative
Agent. The Prime Rate is a reference rate used by the Administrative Agent in
determining interest rates on certain loans and is not intended to be the lowest
rate of interest charged on any extension of credit to any debtor.

 

12

 



 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Quarterly Payment Date” means the first Domestic Business Day of each January,
April, July and October.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Subsidiaries
and Affiliates and the partners, directors, officers, employees, agents,
trustees, advisors, administrators and managers of such Person and of such
Person’s Subsidiaries and Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures at
least 51% in aggregate amount of the Total Credit Exposures of all Lenders
(excluding the Total Credit Exposure of any Defaulting Lender(s)).

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Sanctioned Person” means, at any time (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person that has a place of
business, or is organized or resident, in a jurisdiction that is the subject of
any comprehensive territorial Sanctions or (c) any Person owned or controlled by
any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) OFAC or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

 

“Substantial Assets” means, with respect to the Borrower, assets sold or
otherwise disposed of in a single transaction or a series of related
transactions representing 25% or more of the consolidated assets of the Borrower
and its Consolidated Subsidiaries, taken as a whole.

 

“Taxes” has the meaning set forth in Section 8.04(a).

 



13

 

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Total Credit Exposure” means, as to any Lender at any time, the unutilized
Commitments and outstanding Loans of such Lender at such time.

 

“Trust” means The Doris Duke Trust, a trust established by James B. Duke by
Indenture dated December 11, 1924 for the benefit of certain relatives.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefits under such Plan,
determined on a plan termination basis using the assumptions under 4001(a)(18)
of ERISA, exceeds (ii) the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the ERISA Group to the PBGC or the Plan under Title IV of ERISA.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
8.04(d)(iii).

 

“U.S. Tax Law Change” has the meaning set forth in Section 8.04(a).

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 



14

 

 

Section 1.02            Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with
generally accepted accounting principles as in effect from time to time, applied
on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Lenders; provided, that if the Borrower notifies the Administrative Agent
that it wishes to amend the financial covenant in Section 5.10 to eliminate the
effect of any change in generally accepted accounting principles on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Section 5.10 for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
generally accepted accounting principles as in effect immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

 

Section 1.03            Types of Borrowings. Borrowings are classified for
purposes of this Agreement by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing comprised of Euro
Dollar Loans).

 

Section 1.04            Divisions. For all purposes under this Agreement, in
connection with any division or plan of division of the Borrower under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

 

Section 1.05            Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “London Interbank Offered Rate” or with respect to any rate that
is an alternative or replacement for or successor to any such rate (including,
without limitation, any Benchmark Replacement) or the effect of any of the
foregoing, or of any Benchmark Replacement Conforming Changes.

 

Article 2
The Credit

 

Section 2.01            Commitments to Lend. Each Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make Loans to the
Borrower on the Effective Date pursuant to this subsection in an amount not to
exceed in the aggregate such Lender’s Initial Commitment. Subject to the terms
and conditions set forth in this Agreement and in the applicable Joinder
Agreement with respect to the applicable Incremental Facility, each Incremental
Lender under the applicable Incremental Facility severally agrees to make a Loan
to the Borrower on such applicable Incremental Commitment Effective Date in an
aggregate principal amount equal to such Incremental Lender’s Incremental
Commitment under such Incremental Facility. Each Borrowing shall be made from
the applicable Lenders ratably in proportion to their respective Commitments.
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. Each Lender’s Commitment shall be permanently reduced by the amount
of the Loans funded by such Lender on the date of Borrowing and each Lender’s
unutilized Commitment shall terminate immediately and without further action on
such date.

 



15

 

 

Section 2.02            Notice of Borrowings. The Borrower shall give the
Administrative Agent notice (a “Notice of Borrowing”) not later than 11:00 A.M.
(Eastern time) on (x) the date of each Base Rate Borrowing and (y) the third
Euro-Dollar Business Day before each Euro-Dollar Borrowing, specifying:

 

(a)                [Reserved];

 

(b)                the aggregate amount of the Borrowing which shall not exceed
the aggregate amount of the unutilized Commitments on the date of Borrowing;

 

(c)                whether the Loans comprising the Borrowing are to bear
interest initially at the Base Rate or a Euro-Dollar Rate; and

 

(d)                in the case of a Euro-Dollar Borrowing, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period.

 

Section 2.03            Notice to Lenders; Funding of Loans.

 

(a)                Upon receipt (or deemed receipt) of a Notice of Borrowing,
the Administrative Agent shall promptly notify the applicable Lender of the
contents thereof and of such Lender’s share of such Borrowing and such Notice of
Borrowing shall not thereafter be revocable by the Borrower.

 

(b)                Not later than 1:00 P.M. (Eastern time) on the date of a
Borrowing, each Lender participating therein shall (or the Administrative Agent
on its behalf as provided in subsection (c) of this Section) make available its
share of the Borrowing, in Federal or other immediately available funds, to the
Administrative Agent at its address specified in or pursuant to Section 9.01.
Unless the Administrative Agent determines that any applicable condition
specified in Section 3.03 or any applicable Joinder Agreement has not been
satisfied, the Administrative Agent will disburse the funds so received from the
Lenders to an account designated by an Approved Officer of the Borrower.

 

(c)                Unless the Administrative Agent shall have received notice
from a Lender prior to 1:00 P.M. (Eastern time) on the date of a Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of the Borrowing, the Administrative Agent may assume that such Lender has
made such share available to the Administrative Agent on the date of such
Borrowing in accordance with subsection (b) of this Section 2.03 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such share available to the Administrative Agent,
such Lender and, if such Lender shall not have made such payment within two
Domestic Business Days of demand therefor, the Borrower agrees to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Borrower, a rate per annum equal to the higher of the
Federal Funds Rate and the interest rate applicable thereto pursuant to Section
2.06 and (ii) in the case of such Lender, the Federal Funds Rate. If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Lender’s Loan included in the applicable
Borrowing for purposes of this Agreement.

 

(d)                The failure of any Lender to make a Loan to be made by it as
part of a Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make a Loan on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make a Loan to be made by
such other Lender.

 



16

 

 

Section 2.04            Registry; Notes.

 

(a)                The Administrative Agent shall maintain a register (the
“Register”) on which it will record the Commitment of each Lender, each Loan
made by such Lender and each repayment of any Loan made by such Lender. Any such
recordation by the Administrative Agent on the Register shall be conclusive,
absent manifest error. Failure to make any such recordation, or any error in
such recordation, shall not affect the Borrower’s obligations hereunder.

 

(b)                The Borrower hereby agrees that, promptly upon the request of
any Lender at any time, the Borrower shall deliver to such Lender a duly
executed Note, in substantially the form of Exhibit A hereto, payable to such
Lender or its registered assigns as permitted pursuant to Section 9.06 and
representing the obligation of the Borrower to pay the unpaid principal amount
of the Loans made to the Borrower by such Lender, with interest as provided
herein on the unpaid principal amount from time to time outstanding.

 

(c)                Each Lender shall record the date, amount and maturity of
each Loan made by it and the date and amount of each payment of principal made
by the Borrower with respect thereto, and each Lender receiving a Note pursuant
to this Section, if such Lender so elects in connection with any transfer or
enforcement of its Note, may endorse on the schedule forming a part thereof
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding; provided that the failure of such Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes. Such Lender is hereby irrevocably authorized by
the Borrower so to endorse its Note and to attach to and make a part of its Note
a continuation of any such schedule as and when required.

 

Section 2.05            Maturity of Loans. Each Loan made by any Lender shall
mature, and the principal amount thereof shall be due and payable together with
accrued interest thereon, on the Maturity Date.

 

Section 2.06            Interest Rates.

 

(a)                Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until it
becomes due, at a rate per annum equal to the Base Rate for such day. Such
interest shall be payable quarterly in arrears on each Quarterly Payment Date
and at maturity. Any overdue principal of or overdue interest on any Base Rate
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 1% plus the Base Rate for such day.

 

(b)                Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for such
day plus the London Interbank Offered Rate applicable to such Interest Period.
Such interest shall be payable for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

 

The “London Interbank Offered Rate” applicable to any Interest Period means,
subject to the implementation of a Benchmark Replacement in accordance with
Section 8.01(b), the rate of interest per annum for U.S. dollar deposits with a
maturity comparable to such Interest Period which appears on the Bloomberg Page
BBAM1 (or on such other substitute Bloomberg page that displays rates at which
U.S. dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Administrative Agent (as determined in consultation with the Borrower) as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market, in each case at approximately 11:00 A.M. (London time) two Euro-Dollar
Business Days before the first day of such Interest Period. In the event that
such rate is not so available at such time for any reason, then the “London
Interbank Offered Rate” for such Interest Period shall be the average (rounded
upward, if necessary, to the next higher 1/16 of 1%) of the respective rates per
annum at which deposits in U.S. dollars are offered to leading banks in the
London interbank market at approximately 11:00 A.M. (London time) two
Euro-Dollar Business Days before the first day of such Interest Period in an
amount approximately equal to the principal amount of the Loan of such leading
banks to which such Interest Period is to apply and for a period of time
comparable to such Interest Period. If the London-Interbank Offered Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

 



17

 

 

Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 8.01, in the event that a
Benchmark Replacement with respect to the London Interbank Offered Rate is
implemented, then all references herein to the London Interbank Offered Rate
shall be deemed references to such Benchmark Replacement.

 

(c)                Any overdue principal of or overdue interest on any
Euro-Dollar Loan shall bear interest, payable on demand, for each day from and
including the date payment thereof was due to but excluding the date of actual
payment, at a rate per annum equal to the sum of 1% plus the higher of (i) the
sum of the Applicable Margin for such day plus the London Interbank Offered Rate
applicable to such Loan at the date such payment was due and (ii) the rate
applicable to Base Rate Loans for such day.

 

(d)                The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the participating Lenders by facsimile of each rate
of interest so determined, and its determination thereof shall be conclusive in
the absence of manifest error unless the Borrower raises an objection thereto
within five Domestic Business Days after receipt of such notice.

 

Section 2.07            [Reserved].

 

Section 2.08            Method of Electing Interest Rates.

 

(a)                The Loans included in the Borrowing shall bear interest
initially at the type of rate specified by the Borrower in the Notice of
Borrowing. Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Group of Loans (subject in each
case to the provisions of Article 8 and the last sentence of this subsection
(a)), as follows:

 

(i)                 if such Loans are Base Rate Loans, the Borrower may elect to
convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

 

(ii)               if such Loans are Euro-Dollar Loans, the Borrower may elect
to convert such Loans to Base Rate Loans or elect to continue such Loans as
Euro-Dollar Loans for an additional Interest Period, subject to Section 2.12 in
the case of any such conversion or continuation effective on any day other than
the last day of the then current Interest Period applicable to such Loans.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M. (Eastern
time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective (or one Business Day if
the conversion is from a Euro-Dollar Loan to a Base Rate Loan). A Notice of
Interest Rate Election may, if it so specifies, apply to only a portion of the
aggregate principal amount of the relevant Group of Loans; provided that (i)
such portion is allocated ratably among the Loans comprising such Group and (ii)
the portion to which such notice applies, and the remaining portion to which it
does not apply, are each $10,000,000 or any larger multiple of $1,000,000.

 

(b)                Each Notice of Interest Rate Election shall specify:

 

(i)                 the Group of Loans (or portion thereof) to which such notice
applies;

 

(ii)               the date on which the conversion or continuation selected in
such notice is to be effective, which shall comply with the applicable clause of
subsection 2.08(a) above;

 



18

 

 

(iii)             if the Loans comprising such Group are to be converted, the
new type of Loans and, if the Loans being converted are to be Euro-Dollar Loans,
the duration of the next succeeding Interest Period applicable thereto; and

 

(iv)              if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.

 

(c)                Promptly after receiving a Notice of Interest Rate Election
from the Borrower pursuant to subsection 2.08(a) above, the Administrative Agent
shall notify each Lender of the contents thereof and such notice shall not
thereafter be revocable by the Borrower. If no Notice of Interest Rate Election
is timely received prior to the end of an Interest Period for any Group of
Loans, the Borrower shall be deemed to have elected that such Group of Loans be
converted to Base Rate Loans as of the last day of such Interest Period.

 

(d)                An election by the Borrower to change or continue the rate of
interest applicable to any Group of Loans pursuant to this Section shall not
constitute a “Borrowing” subject to the provisions of Section 3.03.

 

Section 2.09            [Reserved].

 

Section 2.10            Optional Prepayments.

 

(a)                The Borrower may (i) upon notice to the Administrative Agent
not later than 11:00 A.M. (Eastern time) on any Domestic Business Day prepay on
such Domestic Business Day any Group of Base Rate Loans and (ii) upon at least
three Euro-Dollar Business Days’ notice to the Administrative Agent not later
than 11:00 A.M. (Eastern time) prepay any Group of Euro-Dollar Loans, in each
case in whole at any time, or from time to time in part in amounts aggregating
$5,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment
and together with any additional amounts payable pursuant to Section 2.12. Each
such optional prepayment shall be applied to prepay ratably the Loans of the
several Lenders included in such Group or Borrowing.

 

(b)                Upon receipt of a notice of prepayment pursuant to this
Section, the Administrative Agent shall promptly notify each Lender of the
contents thereof and of such Lender’s share (if any) of such prepayment and such
notice shall not thereafter be revocable by the Borrower.

 

Section 2.11            General Provisions as to Payments.

 

(a)                The Borrower shall make each payment of principal of, and
interest on, the Loans and of fees hereunder, not later than 1:00 P.M. (Eastern
time) on the date when due, in Federal or other funds immediately available in
New York City, to the Administrative Agent at its address referred to in Section
9.01 and without reduction by reason of any set-off, counterclaim or deduction
of any kind. The Administrative Agent will promptly distribute to each Lender in
like funds its ratable share of each such payment received by the Administrative
Agent for the account of the Lenders. Whenever any payment of principal of, or
interest on, the Base Rate Loans or of fees shall be due on a day which is not a
Domestic Business Day, the date for payment thereof shall be extended to the
next succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 



19

 

 

(b)                Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

Section 2.12            Funding Losses. If the Borrower makes any payment of
principal with respect to any Euro-Dollar Loan (other than payments made by an
Assignee pursuant to Section 8.06(a) or by the Borrower pursuant to Section
8.06(b) in respect of a Defaulting Lender’s Euro-Dollar Loans) (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise) or any
Euro-Dollar Loan is converted to a Base Rate Loan or continued as a Euro-Dollar
Loan for a new Interest Period (pursuant to Article 2, 6 or 8 or otherwise) on
any day other than the last day of an Interest Period applicable thereto, or if
the Borrower fails to borrow, prepay, convert or continue any Euro-Dollar Loans
after notice has been given to any Lender in accordance with Section 2.03(a),
2.08(c) or 2.10(b), the Borrower shall reimburse each Lender within 15 days
after demand for any resulting loss or expense incurred by it (or by an existing
or prospective Participant in the related Loan), including (without limitation)
any loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
conversion or failure to borrow, prepay, convert or continue; provided that such
Lender shall have delivered to the Borrower a certificate setting forth in
reasonable detail the calculation of the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

 

Section 2.13            Computation of Interest and Fees. Interest based on
clause (a) of the definition of Base Rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day). All other
interest and all fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day).

 

Section 2.14            [Reserved].

 

Section 2.15            Regulation D Compensation. In the event that a Lender is
required to maintain reserves of the type contemplated by the definition of
“Euro-Dollar Reserve Percentage”, such Lender may require the Borrower to pay,
contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loan of such Lender at a rate per
annum determined by such Lender up to but not exceeding the excess of (i) (A)
the applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank Offered
Rate. Any Lender wishing to require payment of such additional interest (x)
shall so notify the Borrower and the Administrative Agent, in which case such
additional interest on the Euro-Dollar Loans of such Lender shall be payable to
such Lender at the place indicated in such notice with respect to each Interest
Period commencing at least three Euro-Dollar Business Days after the giving of
such notice and (y) shall notify the Borrower at least three Euro-Dollar
Business Days prior to each date on which interest is payable on the Euro-Dollar
Loans of the amount then due it under this Section. Each such notification shall
be accompanied by such information as the Borrower may reasonably request.
“Euro-Dollar Reserve Percentage” means for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents).

 



20

 

 

Section 2.16            [Reserved].

 

Section 2.17            Incremental Commitments.

 

(a)                The Borrower may, by notice to the Administrative Agent (who
shall promptly notify the Lenders), request the establishment of one or more new
term loan commitments (each, an “Incremental Commitment”) pursuant to an
Incremental Facility for an aggregate amount (for all such requests) not
exceeding the difference between $2,000,000,000 and the aggregate amount of the
Loans funded on the Effective Date; provided, that the aggregate amount of each
such Incremental Commitment request shall be in a minimum amount of $25,000,000,
or the remaining unused amount of the aggregate increase permitted by this
Section 2.17, if less, and integral multiples of $10,000,000 in excess thereof.

 

(b)                An Incremental Commitment may be provided by any existing
Lender or other Person that is an Assignee meeting the requirements of Section
9.06(c) (each such existing Lender or other Person that agrees to provide an
Incremental Commitment, an “Incremental Lender”); provided that each Incremental
Lender shall be subject to the consent (in each case, not to be unreasonably
withheld or delayed) of the Administrative Agent. Notwithstanding anything
herein to the contrary, no Lender shall have any obligation to agree to provide
an Incremental Commitment pursuant to this Section and any election to do so
shall be in the sole discretion of such Lender.

 

(c)                The Administrative Agent and the Borrower shall determine the
effective date for each Incremental Facility pursuant to this Section (an
“Incremental Commitment Effective Date”) and, if applicable, the final
allocation of such Incremental Commitments among the Persons providing such
Incremental Facility; provided that such date shall be a Domestic Business Day
at least three Domestic Business Days after delivery of the request for such
Incremental Commitments (unless otherwise approved by the Administrative Agent)
and at least 30 days prior to the Maturity Date.

 

(d)                In order to effect any Incremental Facility, the Borrower,
the applicable Incremental Lender(s) and the Administrative Agent (but no other
Lenders or Persons) shall enter into one or more Joinder Agreements, each in
form and substance satisfactory to the Borrower and the Administrative Agent,
pursuant to which the applicable Incremental Lender(s) will provide the
Incremental Commitment(s).

 

(e)                Effective as of the applicable Incremental Commitment
Effective Date, subject to the terms and conditions set forth in this Section,
each Incremental Commitment shall be a Commitment and Schedule 1.01 shall be
updated accordingly to reflect such Incremental Commitment, each Incremental
Lender providing such Incremental Commitment shall be, and have all the rights
of, a Lender, and the Loans made by it on such Incremental Commitment Effective
Date shall be Loans, for all purposes of this Agreement.

 

(f)                 Notwithstanding the foregoing, the Incremental Commitments
pursuant to this Section shall not be effective with respect to any Incremental
Lender unless:

 

(i)                 The conditions set forth in Section 3.03 have been satisfied
as of the applicable Incremental Commitment Effective Date;

 



21

 

 

(ii)               the Administrative Agent shall have received one or more
Joinder Agreements contemplated above, providing for Incremental Commitments in
the amount of the applicable Incremental Facility; and

 

(iii)             the Administrative Agent shall have received such legal
opinions and other documents reasonably requested by the Administrative Agent in
connection therewith.

 

As of each Incremental Commitment Effective Date, upon the Administrative
Agent’s receipt of the documents required by this paragraph (f), the
Administrative Agent shall record the information contained in the applicable
Joinder Agreement(s) in the Register and give prompt notice of the Incremental
Commitments to the Borrower and the Lenders (including each Incremental Lender).

 

Section 2.18            Defaulting Lenders. If any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender, to the extent permitted by applicable law:

 

(a)                [Reserved];

 

(b)                [Reserved];

 

(c)                any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of a Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 6 or
otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows:

 

(i)                 first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder;

 

(ii)               second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

 

(iii)             third, if so determined by the Administrative Agent and the
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement;

 

(iv)              fourth, to the payment of any amounts owing to the Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement;

 

(v)                fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

 

(vi)              sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 3.03 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments.

 



22

 

 

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
pursuant to this Section 2.18(c) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto; and

 

(d)                in the event that the Administrative Agent and the Borrower
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, on such date such Lender shall purchase
at par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Percentage; provided, that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

Article 3
Conditions

 

Section 3.01            Effective Date. This Agreement shall become effective on
the date that each of the following conditions shall have been satisfied (or
waived in accordance with Section 9.05(a)):

 

(a)                receipt by the Administrative Agent of counterparts hereof
signed by each of the parties hereto (or, in the case of any party as to which
an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of facsimile or other written
confirmation from such party of execution of a counterpart hereof by such
party);

 

(b)                receipt by the Administrative Agent of (i) an opinion of
internal counsel of the Borrower and (ii) an opinion of Parker Poe Adams &
Bernstein LLP, special counsel for the Borrower, in each case in form and
substance reasonably satisfactory to the Required Lenders;

 

(c)                receipt by the Administrative Agent of a certificate signed
by an Approved Officer of the Borrower, dated the Effective Date, to the effect
set forth in clauses (c) and (d) of Section 3.03;

 

(d)                receipt by the Administrative Agent of all documents it may
have reasonably requested prior to the date hereof relating to the existence of
the Borrower, the corporate authority for and the validity of this Agreement and
the Notes, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent;

 

(e)                receipt by the Administrative Agent of evidence satisfactory
to it that the fees and expenses (including, without limitation, reasonable and
documented out-of-pocket legal fees and expenses) payable by the Borrower on the
Effective Date have been paid;

 

(f)                 receipt by the Administrative Agent of a Notice of Account
Designation from the Borrower specifying the deposit account or accounts of the
Borrower to which the proceeds of any Borrowings are to be disbursed (the
“Notice of Account Designation”);

 

(g)                receipt by the Administrative Agent, and any Lender
requesting the same, of a Beneficial Ownership Certification for the Borrower
(or a certification that such Borrower qualifies for an express exclusion from
the “legal entity customer” definition under the Beneficial Ownership
Regulations), prior to the Effective Date; and

 



23

 

 

(h)                receipt by the Administrative Agent, prior to the Effective
Date, of all documentation and other information about the Borrower that shall
have been reasonably requested by the Administrative Agent in writing prior to
the Effective Date and that the Administrative Agent reasonably determines is
required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act.

 

Section 3.02            [Reserved].

 

Section 3.03            Borrowings. The obligation of any Lender to make a Loan
on the Effective Date (and any Borrowing under an Incremental Facility on the
applicable Incremental Commitment Effective Date) to the Borrower is subject to
the satisfaction of the following conditions:

 

(a)                receipt by the Administrative Agent of a Notice of Borrowing
as required by Section 2.02;

 

(b)                the Effective Date shall have occurred or shall occur
substantially contemporaneously with such Borrowing;

 

(c)                the fact that, immediately after such Borrowing, no Default
with respect to the Borrower shall have occurred and be continuing; and

 

(d)                the fact that the representations and warranties of the
Borrower contained in this Agreement shall be true on and as of the date of such
Borrowing.

 

The Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing or issuance as to the facts specified
in clauses (c) and (d) of this Section.

 

Article 4
Representations and Warranties

 

The Borrower represents and warrants that:

 

Section 4.01            Organization and Power. The Borrower is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and is duly qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not have a material adverse effect on the business, financial
position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole.

 

Section 4.02            Corporate and Governmental Authorization; No
Contravention. The execution, delivery and performance by the Borrower of this
Agreement and the Notes are within the Borrower’s powers, have been duly
authorized by all necessary company action, require no action by or in respect
of, or filing with, any Governmental Authority (except for consents,
authorizations or filings which have been obtained or made, as the case may be,
and are in full force and effect) and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the articles of
incorporation, by-laws, certificate of formation or the limited liability
company agreement of the Borrower or of any material agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Material Subsidiaries.

 



24

 

 

Section 4.03            Binding Effect. This Agreement constitutes a valid and
binding agreement of the Borrower and each Note, if and when executed and
delivered by it in accordance with this Agreement, will constitute a valid and
binding obligation of the Borrower, in each case enforceable in accordance with
its terms, except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity.

 

Section 4.04            Financial Information.

 

(a)                The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of December 31, 2019 and the related consolidated
statements of income, cash flows, capitalization and retained earnings for the
fiscal year then ended, reported on by Deloitte, copies of which have been
delivered to each of the Lenders by using the Platform or otherwise made
available, fairly present in all material respects, in conformity with generally
accepted accounting principles, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year.

 

(b)                [Reserved.]

 

(c)                Since December 31, 2019, there has been no material adverse
change in the business, financial position or results of operations of the
Borrower and its Consolidated Subsidiaries, considered as a whole, except as
publicly disclosed prior to the Effective Date.

 

Section 4.05            Regulation U. The Borrower and its Material Subsidiaries
are not engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System) and no proceeds of any
Borrowing by the Borrower will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock. Not more than 25% of the value of the assets of the Borrower and its
Material Subsidiaries is represented by margin stock.

 

Section 4.06            Litigation. Except as publicly disclosed prior to the
Effective Date, there is no action, suit or proceeding pending against, or to
the knowledge of the Borrower threatened against or affecting, the Borrower or
any of its Subsidiaries before any court or arbitrator or any Governmental
Authority which would be likely to be decided adversely to the Borrower or such
Subsidiary and, as a result, have a material adverse effect upon the business,
consolidated financial position or results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of this Agreement or any Note.

 

Section 4.07            Compliance with Laws.

 

(a)                The Borrower and each of its Material Subsidiaries is in
compliance in all material respects with all applicable laws, ordinances, rules,
regulations and requirements of Governmental Authorities (including, without
limitation, ERISA and Environmental Laws) except where (i) non-compliance would
not have a material adverse effect on the business, financial position or
results of operations of the Borrower and its Consolidated Subsidiaries,
considered as a whole, or (ii) the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

 

(b)                The Borrower shall not use any of the “plan assets” (within
the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA or
otherwise) of one or more of its Benefit Plans to make any payments with respect
to the Loans or the Commitments.

 



25

 

 

Section 4.08            Taxes. The Borrower and its Material Subsidiaries have
filed all United States federal income tax returns and all other material tax
returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any such Material Subsidiary except (i) where nonpayment would not have a
material adverse effect on the business, financial position or results of
operations of the Borrower and its Consolidated Subsidiaries, considered as a
whole, or (ii) where the same are contested in good faith by appropriate
proceedings. The charges, accruals and reserves on the books of the Borrower and
its Material Subsidiaries in respect of taxes or other governmental charges are,
in the opinion of the Borrower, adequate.

 

Section 4.09            Anti-corruption Law and Sanctions. The Borrower and its
Material Subsidiaries have implemented and maintain in effect policies and
procedures designed to prevent violations by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents (acting in their
capacity as such) of the applicable Anti-Corruption Laws and Sanctions, and the
Borrower and its Material Subsidiaries are in compliance in all material
respects with all applicable Anti-Corruption Laws and Sanctions, except where
(i) noncompliance would not have a material adverse effect on the business,
financial position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or (ii) the necessity of compliance
therewith is contested in good faith by appropriate proceedings. None of (i) the
Borrower or any Material Subsidiary or, (ii) to the knowledge of the Borrower,
any director, officer or employee of the Borrower or any Material Subsidiary or
(iii) to the knowledge of the Borrower, any agent of the Borrower or any
Material Subsidiary acting in any capacity in connection with or benefitting
from the credit facility established hereby, is a Sanctioned Person. As of the
Effective Date, all of the information included in the Beneficial Ownership
Certification is true and correct.

 

Article 5
Covenants

 

The Borrower agrees that, so long as any Lender has any Commitment hereunder
with respect to the Borrower or any amount payable hereunder remains unpaid by
the Borrower:

 

Section 5.01            Information. The Borrower will deliver to each of the
Lenders:

 

(a)                as soon as available and in any event within 120 days after
the end of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of income, cash flows, capitalization and
retained earnings for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner consistent with past practice and with applicable requirements of the
Securities and Exchange Commission by Deloitte or other independent public
accountants of nationally recognized standing;

 

(b)                as soon as available and in any event within 60 days after
the end of each of the first three quarters of each fiscal year of the Borrower,
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as of the end of such quarter and the related consolidated statements of income
and cash flows for such quarter and for the portion of the Borrower’s fiscal
year ended at the end of such quarter, setting forth in each case in comparative
form the figures for the corresponding quarter and the corresponding portion of
the Borrower’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation in all material respects, generally
accepted accounting principles and consistency (except as provided by Section
1.02) by an Approved Officer of the Borrower;

 

(c)                within the maximum time period specified for the delivery of
each set of financial statements referred to in clauses (a) and (b) above, a
certificate of an Approved Officer of the Borrower (i) setting forth in
reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Section 5.10 on the date of such
financial statements and (ii) stating whether any Default exists on the date of
such certificate and, if any Default then exists, setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto;

 



26

 

 

(d)                within five days after any officer of the Borrower with
responsibility relating thereto obtains knowledge of any Default, if such
Default is then continuing, a certificate of an Approved Officer of the Borrower
setting forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;

 

(e)                promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which the Borrower shall have filed with the Securities and
Exchange Commission;

 

(f)                 if and when any member of the Borrower’s ERISA Group (i)
gives or is reasonably expected to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Material Plan
which might constitute grounds for a termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Material Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Material Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose material liability (other
than for premiums under Section 4007 of ERISA) in respect of, or appoint a
trustee to administer any Plan, a copy of such notice; (iv) applies for a waiver
of the minimum funding standard under Section 412 of the Internal Revenue Code,
a copy of such application; (v) gives notice of intent to terminate any Material
Plan under Section 4041(c) of ERISA, a copy of such notice and other information
filed with the PBGC; (vi) gives notice of withdrawal from any Material Plan
pursuant to Section 4063 of ERISA, a copy of such notice; (vii) receives notice
of the cessation of operations at a facility of any member of the ERISA Group in
the circumstances described in Section 4062(e) of ERISA; or (viii) fails to make
any payment or contribution to any Material Plan or makes any amendment to any
Material Plan which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

 

(g)                promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act, the Beneficial Ownership Regulation or other applicable
anti-money laundering laws.; and

 

(h)                from time to time such additional information regarding the
financial position or business of the Borrower and its Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.

 

Information required to be delivered pursuant to these Sections 5.01(a), 5.01(b)
and 5.01(e) shall be deemed to have been delivered on the date on which such
information has been posted on the Securities and Exchange Commission website on
the Internet at sec.gov/search/search.htm, on the Platform or at another website
identified in a notice from the Borrower to the Lenders and accessible by the
Lenders without charge; provided that (i) a certificate delivered pursuant to
Section 5.01(c) shall also be deemed to have been delivered upon being posted to
the Platform and (ii) the Borrower shall deliver paper copies of the information
referred to in Sections 5.01(a), 5.01(b) and 5.01(e) to any Lender which
requests such delivery.

 



27

 

 

 

Section 5.02            Payment of Taxes. The Borrower will pay and discharge,
and will cause each of its Material Subsidiaries to pay and discharge, at or
before maturity, all their tax liabilities, except where (i) nonpayment would
not have a material adverse effect on the business, financial position or
results of operations of the Borrower and its Consolidated Subsidiaries,
considered as a whole, or (ii) the same may be contested in good faith by
appropriate proceedings, and will maintain, and will cause each of its Material
Subsidiaries to maintain, in accordance with generally accepted accounting
principles, appropriate reserves for the accrual of any of the same.

 

Section 5.03            Maintenance of Property; Insurance.

 

(a)                The Borrower will keep, and will cause each of its Material
Subsidiaries to keep, all property necessary in its business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so would not have a material adverse effect on the business, financial
position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole.

 

(b)                The Borrower will, and will cause each of its Material
Subsidiaries to, maintain (either in the name of the Borrower or in such
Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance on all their respective properties in at least such amounts
and against at least such risks (and with such risk retention) as are usually
insured against by companies of established repute engaged in the same or a
similar business; provided that self-insurance by the Borrower or any such
Material Subsidiary, shall not be deemed a violation of this covenant to the
extent that companies engaged in similar businesses and owning similar
properties self-insure; and will furnish to the Lenders, upon request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried.

 

Section 5.04            Maintenance of Existence. The Borrower will preserve,
renew and keep in full force and effect, and will cause each of its Material
Subsidiaries to preserve, renew and keep in full force and effect their
respective corporate or other legal existence and their respective rights,
privileges and franchises material to the normal conduct of their respective
businesses; provided that nothing in this Section 5.04 shall prohibit the
termination of any right, privilege or franchise of the Borrower or any such
Material Subsidiary or of the corporate or other legal existence of any such
Material Subsidiary, or the change in form of organization of the Borrower or
any such Material Subsidiary, if the Borrower in good faith determines that such
termination or change is in the best interest of the Borrower, is not materially
disadvantageous to the Lenders and, (i) in the case of a change in the form of
organization of the Borrower, the Administrative Agent has consented thereto and
(ii) in the case of a change in the jurisdiction of the Borrower to a
jurisdiction outside of the United States, the Lenders have consented thereto.

 

Section 5.05            Compliance with Laws. The Borrower will comply, and
cause each of its Material Subsidiaries to comply, in all material respects with
all applicable laws, ordinances, rules, regulations, and requirements of
Governmental Authorities (including, without limitation, ERISA, applicable
Sanctions and Anti-Corruption Laws and Environmental Laws) except where (i)
noncompliance would not have a material adverse effect on the business,
financial position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or (ii) the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

 

Section 5.06            Books and Records. The Borrower will keep, and will
cause each of its Material Subsidiaries to keep, proper books of record and
account in which full, true and correct entries shall be made of all financial
transactions in relation to its business and activities in accordance with its
customary practices; and will permit, and will cause each such Material
Subsidiary to permit, representatives of any Lender at such Lender’s expense
(accompanied by a representative of the Borrower, if the Borrower so desires) to
visit any of their respective properties, to examine any of their respective
books and records and to discuss their respective affairs, finances and accounts
with their respective officers, employees and independent public accountants,
all upon such reasonable notice, at such reasonable times and as often as may
reasonably be desired.

 



28

 

 

Section 5.07            Negative Pledge. The Borrower will not create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except:

 

(a)                Liens granted by the Borrower existing as of the Effective
Date, securing Indebtedness outstanding on the date of this Agreement in an
aggregate principal amount not exceeding $100,000,000;

 

(b)                [Reserved];

 

(c)                any Lien on any asset of any Person existing at the time such
Person is merged or consolidated with or into the Borrower and not created in
contemplation of such event;

 

(d)                any Lien existing on any asset prior to the acquisition
thereof by the Borrower and not created in contemplation of such acquisition;

 

(e)                any Lien on any asset securing Indebtedness incurred or
assumed for the purpose of financing all or any part of the cost of acquiring
such asset; provided that such Lien attaches to such asset concurrently with or
within 180 days after the acquisition thereof;

 

(f)                 any Lien arising out of the refinancing, extension, renewal
or refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section; provided that such Indebtedness is not
increased (except by accrued interest, prepayment premiums and fees and expenses
incurred in connection with such refinancing, extension, renewal or refunding)
and is not secured by any additional assets;

 

(g)                Liens for taxes, assessments or other governmental charges or
levies not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with generally accepted accounting
principles;

 

(h)                statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and other Liens imposed by law, created in
the ordinary course of business and for amounts not past due for more than 60
days or which are being contested in good faith by appropriate proceedings which
are sufficient to prevent imminent foreclosure of such Liens, are promptly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained in accordance with
generally accepted accounting principles;

 

(i)                 Liens incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

 

(j)                 easements (including, without limitation, reciprocal
easement agreements and utility agreements), rights-of-way, covenants, consents,
reservations, encroachments, variations and other restrictions, charges or
encumbrances (whether or not recorded) affecting the use of real property;

 

(k)                Liens with respect to judgments and attachments which do not
result in an Event of Default;

 



29

 

 

(l)                 Liens, deposits or pledges to secure the performance of
bids, tenders, contracts (other than contracts for the payment of money), leases
(permitted under the terms of this Agreement), public or statutory obligations,
surety, stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business;

 

(m)              other Liens including Liens imposed by Environmental Laws
arising in the ordinary course of its business which (i) do not secure
Indebtedness, (ii) do not secure any obligation in an amount exceeding
$100,000,000 at any time at which Investment Grade Status does not exist as to
the Borrower and (iii) do not in the aggregate materially detract from the value
of its assets or materially impair the use thereof in the operation of its
business;

 

(n)                Liens securing obligations under Hedging Agreements entered
into to protect against fluctuations in interest rates or exchange rates or
commodity prices and not for speculative purposes, provided that such Liens run
in favor of a Lender hereunder or under the Master Credit Facility or a Person
who was, at the time of issuance, a Lender;

 

(o)                Liens not otherwise permitted by the foregoing clauses of
this Section on assets of the Borrower securing obligations in an aggregate
principal or face amount at any date not to exceed 15% of the Consolidated Net
Assets of the Borrower;

 

(p)                Liens on fuel used by the Borrower in its power generating
business; and

 

(q)                Liens on regulatory assets up to the amount approved by state
legislatures and/or regulatory orders.

 

Section 5.08            Consolidations, Mergers and Sales of Assets. The
Borrower will not (i) consolidate or merge with or into any other Person or (ii)
sell, lease or otherwise transfer, directly or indirectly, Substantial Assets to
any Person (other than a Subsidiary of the Borrower); provided that the Borrower
may merge with another Person if the Borrower is the Person surviving such
merger and, after giving effect thereto, no Default shall have occurred and be
continuing.

 

Section 5.09            Use of Proceeds. The proceeds of the Loans made under
this Agreement will be used by the Borrower for its general corporate purposes.
None of such proceeds will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any “margin
stock” within the meaning of Regulation U. None of such proceeds will be used
(i) for the purpose of knowingly financing the activities of or any transactions
with any Sanctioned Person or in any country, region or territory that is the
subject of Sanctions applicable to the Borrower and its Subsidiaries and where
the financed activity would be prohibited by such applicable Sanctions, at the
time of such financing or (ii) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws.

 

Section 5.10            Indebtedness/Capitalization Ratio. The ratio of
Consolidated Indebtedness of the Borrower to Consolidated Capitalization of the
Borrower as at the end of any fiscal quarter of the Borrower will not exceed
65%.

 



30

 

 

Article 6

Defaults

 

Section 6.01            Events of Default. Subject to Section 9.05(b)(ii), if
one or more of the following events (“Events of Default”) with respect to the
Borrower shall have occurred and be continuing:

 

(a)                the Borrower shall fail to pay when due any principal of any
Loan to it or shall fail to pay, within five days of the due date thereof, any
interest, fees or any other amount payable by it hereunder;

 

(b)                the Borrower shall fail to observe or perform any covenant
contained in Sections 5.01(d), 5.04, 5.07, 5.08, 5.10 or the second or third
sentence of 5.09, inclusive;

 

(c)                the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by (a) or (b)
above) for 30 days after notice thereof has been given to the Borrower by the
Administrative Agent at the request of any Lender;

 

(d)                any representation, warranty, certification or statement made
by the Borrower in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made);

 

(e)                the Borrower or any of its Material Subsidiaries shall fail
to make any payment in respect of Material Debt (other than Loans to the
Borrower hereunder) when due after giving effect to any applicable grace period;

 

(f)                 any event or condition shall occur and shall continue beyond
the applicable grace or cure period, if any, provided with respect thereto so as
to result in the acceleration of the maturity of Material Debt;

 

(g)                the Borrower or any of its Material Subsidiaries shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall admit in
writing its inability to, or shall fail generally to, pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

(h)                an involuntary case or other proceeding shall be commenced
against the Borrower or any of its Material Subsidiaries seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against the Borrower
or any of its Material Subsidiaries under the federal bankruptcy laws as now or
hereafter in effect;

 

(i)                 any member of the Borrower’s ERISA Group shall fail to pay
when due an amount or amounts aggregating in excess of $150,000,000 which it
shall have become liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or notice of intent to terminate a Plan or Plans of such ERISA Group
having aggregate Unfunded Vested Liabilities in excess of $150,000,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by any
member of such ERISA Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Material
Plan or a proceeding shall be instituted by a fiduciary of any such Material
Plan against any member of such ERISA Group to enforce Section 515 or 4219(c)(5)
of ERISA and such proceeding shall not have been dismissed within 90 days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any such Material Plan must be
terminated;

 



31

 

 

(j)                 a judgment or other court order for the payment of money in
excess of $150,000,000 shall be rendered against the Borrower or any of its
Material Subsidiaries and such judgment or order shall continue without being
vacated, discharged, satisfied or stayed or bonded pending appeal for a period
of 45 days;

 

(k)                any “Event of Default” (as defined in the Master Credit
Facility) with respect to the Borrower under the Master Credit Facility
(including any “Event of Default” under Section 6.01(k) of the Master Credit
Facility); or

 

(l)                 any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) other than trustees and participants in employee benefit plans
of the Borrower and its Subsidiaries or the Endowment or Trust, shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Exchange Act) of 50% or more of
the outstanding shares of common stock of the Borrower; during any period of
twelve consecutive calendar months, individuals (i) who were members of the
board of directors of the Borrower or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body shall cease to constitute a majority of the board of directors of the
Borrower;

 

then, and in every such event, the Administrative Agent shall (i) if requested
by Lenders having Total Credit Exposures more than 66-2/3% in aggregate amount
of the Total Credit Exposures of all of the Lenders, by notice to the Borrower
terminate the Commitments as to the Borrower and they shall thereupon terminate,
and the Borrower shall no longer be entitled to borrow hereunder, and (ii) if
requested by Lenders holding more than 66-2/3% in aggregate principal amount of
the Loans of the Borrower, by notice to the Borrower declare such Loans
(together with accrued interest thereon) to be, and such Loans (together with
accrued interest thereon) shall thereupon become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; provided that in the case of any of the
Events of Default specified in (g) or (h) above with respect to the Borrower,
without any notice to the Borrower or any other act by the Administrative Agent
or the Lenders, the Commitments shall thereupon terminate with respect to the
Borrower and the Loans of the Borrower (together with accrued interest thereon)
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

Section 6.02            Notice of Default. The Administrative Agent shall give
notice to the Borrower under Section 6.01(c) promptly upon being requested to do
so by any Lender and shall thereupon notify all the Lenders thereof.

 

Article 7

The Administrative Agent

 

Section 7.01            Appointment and Authorization. Each Lender irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.

 



32

 

 

Section 7.02            Administrative Agent and Affiliates. PNC Bank, N.A.
shall have the same rights and powers under this Agreement as any other Lender
and may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and PNC Bank, N.A. and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Subsidiary or affiliate of the Borrower as if it were not the
Administrative Agent hereunder.

 

Section 7.03            Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.

 

Section 7.04            Consultation with Experts. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.

 

Section 7.05            Liability of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein, and its duties hereunder shall be administrative in nature. Neither the
Administrative Agent nor any of its affiliates nor any of their respective
directors, officers, agents or employees shall be liable to any Lender for any
action taken or not taken by it in connection herewith (i) with the consent or
at the request of the Required Lenders or (ii) in the absence of its own gross
negligence or willful misconduct. Neither the Administrative Agent nor any of
its affiliates nor any of their respective directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
this Agreement or any borrowing hereunder; (ii) the performance or observance of
any of the covenants or agreements of the Borrower; (iii) the satisfaction of
any condition specified in Article 3, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the validity, effectiveness or
genuineness of this Agreement, the Notes or any other instrument or writing
furnished in connection herewith. The Administrative Agent shall not (A) be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (B) have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise as directed in writing by such number or percentage of the
Lenders as shall be expressly provided for herein; provided that the
Administrative Agent shall not be required to take any action that, in its good
faith opinion or the opinion of its counsel, is contrary to this Agreement or
applicable law; and (C) except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, facsimile or similar
writing) believed by it in good faith to be genuine or to be signed by the
proper party or parties. Without limiting the generality of the foregoing, the
use of the term “agent” in this Agreement with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

 

Section 7.06            Indemnification. Each Lender shall, ratably in
accordance with the aggregate amount of such Lender’s unfunded Commitments and
Loans outstanding, indemnify the Administrative Agent and its Related Parties
(to the extent not reimbursed or indemnified by the Borrower) against any cost,
expense (including counsel fees and disbursements), claim, demand, action, loss,
penalties or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct) that such indemnitees may suffer or incur in
connection with this Agreement or any action taken or omitted by the
Administrative Agent in its capacity as such, or by any Related Party acting for
the Administrative Agent in connection with such capacity.

 



33

 

 

Section 7.07            Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement.

 

Section 7.08            Successor Administrative Agent.

 

(a)                The Administrative Agent may resign at any time by giving
notice thereof to the Lenders and the Borrower. Upon any such resignation, (i)
the Borrower, with the consent of the Required Lenders (such consent not to be
unreasonably withheld or delayed) or (ii) if an Event of Default has occurred
and is continuing, then the Required Lenders, shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $250,000,000.

 

(b)                If the Person serving as Administrative Agent is a Defaulting
Lender, (i) the Borrower, with the consent of the Required Lenders (such consent
not to be unreasonably withheld or delayed) or (ii) if an Event of Default has
occurred and is continuing, then the Required Lenders, shall have the right to
appoint a successor Administrative Agent.

 

(c)                Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, duties and obligations of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder; provided that if such successor Administrative Agent is
appointed without the consent of the Borrower, such successor Administrative
Agent may be replaced by the Borrower with the consent of the Required Lenders
so long as no Event of Default has occurred and is continuing at the time. After
any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent.

 

(d)                The fees payable by the Borrower to any successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.

 

Section 7.09            Administrative Agent’s Fee. The Borrower shall pay to
the Administrative Agent for its own account fees in the amounts and at the
times previously agreed upon between the Borrower and the Administrative Agent.

 



34

 

 

Section 7.10            Certain ERISA Matters.

 

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower, that at least one
of the following is and will be true:

 

(i)               such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement;

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)                In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement or
any documents related hereto).

 

Article 8

Change in Circumstances

 

Section 8.01            Basis for Determining Interest Rate Inadequate or
Unfair.

 

(a)                Subject to clause (b) below, if on or prior to the first day
of any Interest Period for any Euro-Dollar Borrowing:

 

(i)                the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that deposits in dollars (in the
applicable amounts) are not being offered to financial institutions in general
in the relevant market for such Interest Period;

 



35

 

 

(ii)               the Administrative Agent determines (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for ascertaining the Euro-Dollar Rate for such
Interest Period with respect to a proposed Euro-Dollar Borrowing; or

 

(iii)             Lenders having 66-2/3% or more of the aggregate amount of the
affected Loans advise the Administrative Agent that the London Interbank Offered
Rate as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of funding their Euro-Dollar Loans for such
Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the
Borrower notifies the Administrative Agent at least one Domestic Business Day
before the date of any Euro-Dollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing.

 

(b)                Effect of Benchmark Transition Event.

 

(i)                 Benchmark Replacement. Notwithstanding anything to the
contrary herein, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrowers may
amend this Agreement to replace the London Interbank Offered Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrowers so long as the Administrative Agent has not received, by such
time, written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the London Interbank Offered
Rate with a Benchmark Replacement pursuant to this Section 8.01(b) will occur
prior to the applicable Benchmark Transition Start Date.

 

(ii)               Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, the Administrative Agent in
consultation with the Borrowers will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

 

(iii)             Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrowers and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 8.01(b), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 8.01(b).

 



36

 

 

(iv)              Benchmark Unavailability Period. Upon the Borrowers’ receipt
of notice of the commencement of a Benchmark Unavailability Period, (i) the
Borrowers may revoke any request for a Euro-Dollar Loan of, conversion to or
continuation of Euro-Dollar Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrowers will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans, (ii) the obligation of the Lenders to make or
maintain Euro-Dollar Loans shall be suspended and (iii) the LIBOR Market Index
Rate component shall no longer be utilized in determining the Base Rate.

 

Section 8.02            Illegality. If any Change In Law shall make it unlawful
or impossible for any Lender (or its Euro-Dollar Lending Office) to make,
maintain or fund any of its Euro-Dollar Loans and such Lender shall so notify
the Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrower, whereupon until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Euro-Dollar Loans, or to continue or convert outstanding Loans as or into
Euro-Dollar Loans, shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not be otherwise disadvantageous to such Lender in
the good faith exercise of its discretion. If such notice is given, each
Euro-Dollar Loan of such Lender then outstanding shall be converted to a Base
Rate Loan either (a) on the last day of the then current Interest Period
applicable to such Euro-Dollar Loan if such Lender may lawfully continue to
maintain and fund such Loan to such day or (b) immediately if such Lender shall
determine that it may not lawfully continue to maintain and fund such Loan to
such day.

 

Section 8.03            Increased Cost and Reduced Return.

 

(a)                If any Change In Law (i) shall impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Euro-Dollar Loan any such requirement included in an applicable
Euro-Dollar Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Applicable Lending
Office); (ii) shall subject any Lender or Agent to any taxes (other than (A)
Taxes, (B) taxes described in clauses (ii), (iii) or (iv) of the exclusions from
the definition of Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or (iii)
shall impose on any Lender (or its Applicable Lending Office) or on the London
interbank market any other condition, cost or expense affecting its Euro-Dollar
Loans, its Note or its obligation to make Euro-Dollar Loans and the result of
any of the foregoing is to increase the cost to such Lender (or its Applicable
Lending Office) of making or maintaining any Euro-Dollar Loan (or, in the case
of an adoption or change with respect to taxes, any Loan), or to reduce the
amount of any sum received or receivable by such Lender (or its Applicable
Lending Office) under this Agreement or under its Note with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender for such increased cost or reduction; provided that no such amount
shall be payable with respect to any period commencing more than 90 days prior
to the date such Lender first notifies the Borrower of its intention to demand
compensation therefor under this Section 8.03(a).

 



37

 

 

(b)                If any Lender shall have determined that any Change In Law
has or would have the effect of reducing the rate of return on capital or
liquidity of such Lender (or its Parent) as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender (or its Parent)
could have achieved but for such Change In Law (taking into consideration its
policies with respect to capital adequacy or liquidity) by an amount deemed by
such Lender to be material, then from time to time, within 15 days after demand
by such Lender (with a copy to the Administrative Agent), the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
(or its Parent) for such reduction; provided that no such amount shall be
payable with respect to any period commencing less than 30 days after the date
such Lender first notifies the Borrower of its intention to demand compensation
under this Section 8.03(b).

 

(c)                Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. A certificate of any Lender claiming compensation under this
Section and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, such Lender may use any reasonable averaging and attribution
methods.

 

Section 8.04            Taxes.

 

(a)                For purposes of this Section 8.04 the following terms have
the following meanings:

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code. For purposes of this Section 8.04, “applicable law” includes FATCA.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings including any interest, additions to tax or
penalties applicable thereto with respect to any payment by or on account of any
obligation of the Borrower pursuant to this Agreement or any Note, excluding (i)
in the case of each Lender and the Administrative Agent, taxes imposed on its
income, net worth or gross receipts and franchise or similar taxes imposed on it
by a jurisdiction under the laws of which such Lender or the Administrative
Agent (as the case may be) is organized or in which its principal executive
office is located or, in the case of each Lender, in which its Applicable
Lending Office is located, (ii) in the case of each Lender, any United States
withholding tax imposed on such payments except to the extent that (A) such
Lender is subject to United States withholding tax by reason of a U.S. Tax Law
Change or (B) in the case of a Lender not listed on the signature pages hereof
or a Participant, amounts with respect to such Taxes were payable pursuant to
Section 8.04 to such Lender’s assignor or to such Participant’s participating
Lender immediately before such Lender or Participant acquired the applicable
interest in a Loan or Commitment; (iii) Taxes attributable to such Lender’s or
Administrative Agent’s failure to comply with Section 8.04(d) or (e) and (iv)
any U.S. federal withholding Taxes imposed under FATCA.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

 



38

 

 

“U.S. Tax Law Change” means with respect to any Lender or Participant the
occurrence (x) in the case of each Lender listed on the signature pages hereof,
after the date of its execution and delivery of this Agreement and (y) in the
case of any other Lender, after the date such Lender shall have become a Lender
hereunder, and (z) in the case of each Participant, after the date such
Participant became a Participant hereunder, of the adoption of any applicable
U.S. federal law, U.S. federal rule or U.S. federal regulation relating to
taxation, or any change therein, or the entry into force, modification or
revocation of any income tax convention or treaty to which the United States is
a party.

 

(b)                Any and all payments by or any account of the Borrower to or
for the account of any Lender or the Administrative Agent hereunder or under any
Note shall be made without deduction for any Taxes or Other Taxes, except as
required by applicable law; provided that if the Borrower or the Administrative
Agent shall be required by law to deduct any Taxes or Other Taxes from any such
payments, (i) the sum payable by the Borrower shall be increased as necessary so
that after all required deductions are made (including deductions applicable to
additional sums payable under this Section 8.04) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or the
Administrative Agent shall make such deductions, (iii) the Borrower or the
Administrative Agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) if the
withholding agent is the Borrower, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.01, the original
or a certified copy of a receipt evidencing payment thereof.

 

(c)                The Borrower agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this 8.04) paid by such Lender or the
Administrative Agent (as the case may be) and any reasonable expenses arising
therefrom or with respect thereto. This indemnification shall be paid within 15
days after such Lender or the Administrative Agent (as the case may be) makes
demand therefor.

 

(d)                Each Lender organized under the laws of a jurisdiction
outside the United States, on or prior to the date of its execution and delivery
of this Agreement in the case of each Lender listed on the signature pages
hereof and on or prior to the date on which it becomes a Lender in the case of
each other Lender, and from time to time thereafter as required by law or
requested by the Borrower or the Administrative Agent (but only so long as such
Lender remains lawfully able to do so), shall provide the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) with whichever of the following is applicable (including any
successor forms prescribed by the Internal Revenue Service):

 

(i)                in the case of a Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest hereunder or under any Note, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments hereunder or under any Note, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii)              executed originals of IRS Form W-8ECI;

 

(iii)             in the case of a Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate reasonably acceptable to the Administrative Agent to the effect that
such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 



39

 

 

(iv)              to the extent a Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Lender
is a partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner.

 

(e)                Any Lender that is organized under the laws of a jurisdiction
within the United States shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.

 

(f)                 If a payment made to a Lender hereunder or under any Note
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(g)                Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

 

(h)                If a Lender, which is otherwise exempt from or subject to a
reduced rate of withholding tax, becomes subject to Taxes because of its failure
to deliver a form required hereunder, the Borrower shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.

 

(i)                 If the Borrower is required to pay additional amounts to or
for the account of any Lender pursuant to this Section 8.04, then such Lender
will take such action (including changing the jurisdiction of its Applicable
Lending Office) as in the good faith judgment of such Lender (i) will eliminate
or reduce any such additional payment which may thereafter accrue and (ii) is
not otherwise disadvantageous to such Lender.

 

(j)                 If any Lender or the Administrative Agent receives a refund
of any Taxes or Other Taxes for which the Borrower has made a payment under
Section 8.04(b) or (c) and such refund was received from the taxing authority
which originally imposed such Taxes or Other Taxes, such Lender or the
Administrative Agent agrees to reimburse the Borrower to the extent of such
refund; provided that nothing contained in this paragraph (j) shall require any
Lender or the Administrative Agent to seek any such refund or make available its
tax returns (or any other information relating to its taxes which it deems to be
confidential).

 



40

 

 

(k)                Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Borrower to do so), (ii) any taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.06(b) relating to
the maintenance of a Participant Register and (iii) any taxes excluded from the
definition of Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with this Agreement or any
Note, and any reasonable expenses arising therefrom or with respect thereto. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender hereunder or under any Note or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(k).

 

Section 8.05            Base Rate Loans Substituted for Affected Euro-Dollar
Loans. If (i) the obligation of any Lender to make or to continue or convert
outstanding Loans as or into Euro-Dollar Loans has been suspended pursuant to
Section 8.02 or (ii) any Lender has demanded compensation under Section 8.03(a)
with respect to its Euro-Dollar Loans and the Borrower shall, by at least five
Euro-Dollar Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer apply:

 

(a)                all Loans which would otherwise be made by such Lender as (or
continued as or converted to) Euro-Dollar Loans, as the case may be, shall
instead be Base Rate Loans (on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans of the other Lenders), and

 

(b)                after each of its Euro-Dollar Loans has been repaid, all
payments of principal which would otherwise be applied to repay such Loans shall
be applied to repay its Base Rate Loans instead.

 

If such Lender notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Euro-Dollar Loan on the first
day of the next succeeding Interest Period applicable to the related Euro-Dollar
Loans of the other Lenders.

 

Section 8.06            Substitution of Lender; Termination Option. If (i) the
obligation of any Lender to make or to convert or continue outstanding Loans as
or into Euro-Dollar Loans has been suspended pursuant to Section 8.02, (ii) any
Lender has demanded compensation under Section 8.03 or 8.04 (including any
demand made by a Lender on behalf of a Participant), (iii) [reserved], (iv) any
Lender becomes a Defaulting Lender, (v) Investment Grade Status ceases to exist
as to any Lender or, (vi) for purposes of (a) below only, any Lender becomes a
Non-Consenting Lender, then:

 

(a)                the Borrower shall have the right, with the assistance of the
Administrative Agent (or, if the Administrative Agent is a Defaulting Lender,
the Required Lenders), to designate an Assignee (which may be one or more of the
Lenders) mutually satisfactory to the Borrower and, so long as any such Persons
are not Defaulting Lenders, the Administrative Agent (whose consent shall not be
unreasonably withheld or delayed) to purchase for cash, pursuant to an
Assignment and Assumption Agreement in substantially the form of Exhibit D
hereto, the outstanding Loans of such Lender and assume the Commitment of such
Lender (including any Commitments and Loans that have been participated),
without recourse to or warranty by, or expense to, such Lender, for a purchase
price equal to the principal amount of all of such Lender’s outstanding Loans
plus any accrued but unpaid interest thereon and the accrued but unpaid fees in
respect of such Lender’s Commitment hereunder and all other amounts payable by
the Borrower to such Lender hereunder plus such amount, if any, as would be
payable pursuant to Section 2.12 if the outstanding Loans of such Lender were
prepaid in their entirety on the date of consummation of such assignment; and

 



41

 

 

(b)                if at the time Investment Grade Status exists as to the
Borrower, the Borrower may elect to terminate this Agreement as to such Lender
(including any Commitments and Loans that have been participated); provided that
(i) the Borrower notifies such Lender through the Administrative Agent (or, if
the Administrative Agent is a Defaulting Lender, the Required Lenders) of such
election at least three Euro-Dollar Business Days before the effective date of
such termination and (ii) the Borrower repays or prepays the principal amount of
all outstanding Loans made by such Lender plus any accrued but unpaid interest
thereon and the accrued but unpaid fees in respect of such Lender’s Commitment
hereunder plus all other amounts payable by the Borrower to such Lender
hereunder, not later than the effective date of such termination.

 

Article 9

Miscellaneous

 

Section 9.01            Notices.

 

(a)                All notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, bank wire,
facsimile transmission or similar writing) and shall be given to such party: (x)
in the case of the Borrower or the Administrative Agent, at its address or
facsimile number set forth on the signature pages hereof, (y) in the case of any
Lender, at its address or facsimile number set forth in its Administrative
Questionnaire or (z) in the case of any party, such other address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Borrower. Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile number specified in this Section and the
appropriate answerback or confirmation slip, as the case may be, is received or
(ii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article 2
or Article 8 shall not be effective until delivered. Notices delivered through
electronic communications shall be effective as and to the extent provided in
subsection (b) below.

 

(b)                Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not given during the normal business hours
of the recipient, such notice or communication shall be deemed to have been
given at the opening of business on the next Domestic Business Day or
Euro-Dollar Business Day, as applicable, for the recipient, and (ii) notices or
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 



42

 

 

(c)                The Borrower agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Lenders by posting the Communications on the Platform. The Platform is
provided “as is” and “as available.” The Agent Parties (as defined below) do not
warrant the adequacy of the Platform and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or the Platform. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to this Agreement or the transactions contemplated
herein that is distributed to the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through the
Platform.

 

Section 9.02            No Waivers. No failure or delay by the Administrative
Agent or any Lender in exercising any right, power or privilege hereunder or
under any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 9.03            Expenses; Indemnification.

 

(a)                The Borrower shall pay (i) all reasonable out-of-pocket
expenses of the Administrative Agent, including reasonable fees and
disbursements of one special counsel for the Administrative Agent, in connection
with the preparation of this Agreement, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default with respect to the Borrower
hereunder and (ii) if an Event of Default with respect to the Borrower occurs,
all reasonable out-of-pocket expenses incurred by the Administrative Agent or
any Lender, including reasonable fees and disbursements of one primary counsel
for the Administrative Agent and the Lenders (and (x) if necessary, a single
firm of local counsel to the Administrative Agent and the Lenders in each
appropriate jurisdiction and (y) solely in the case of any actual or potential
conflict of interest, one additional counsel in each relevant jurisdiction to
the affected Persons similarly situated), in connection with such Event of
Default and collection and other enforcement proceedings resulting therefrom.

 

(b)                The Borrower agrees to indemnify the Administrative Agent and
each Lender and the respective Related Parties of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, penalties, damages, costs and expenses of any kind,
including, without limitation, the reasonable fees and disbursements of one
counsel for all Indemnitees taken as a whole and, in the case of any actual or
potential conflict of interest, one additional counsel to each group of affected
Indemnitees similarly situated taken as a whole, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
relating to or arising out of this Agreement or any actual or proposed use of
proceeds of Loans hereunder; provided that no Indemnitee shall have the right to
be indemnified hereunder for such Indemnitee’s own gross negligence or willful
misconduct as determined by a court of competent jurisdiction. This Section
shall not apply to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 



43

 

 

(c)                To the fullest extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the transactions contemplated hereby or thereby.

 

Section 9.04            Sharing of Set-offs. Each Lender agrees that if it
shall, by exercising any right of set-off or counterclaim or otherwise, receive
payment of a proportion of the aggregate amount then due with respect to the
Loans held by it which is greater than the proportion received by any other
Lender in respect of the aggregate amount then due with respect to the Loans
held by such other Lender, the Lender receiving such proportionately greater
payment shall purchase such participations in the Loans held by the other
Lenders, and such other adjustments shall be made, as may be required so that
all such payments with respect to the Loans held by the Lenders shall be shared
by the Lenders pro rata; provided that nothing in this Section shall impair the
right of any Lender to exercise any right of set-off or counterclaim it may have
and to apply the amount subject to such exercise to the payment of indebtedness
of the Borrower other than its indebtedness under this Agreement.

 

Section 9.05            Amendments and Waivers.

 

(a)                Any provision of this Agreement or the Notes may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by the Borrower and the Required Lenders (and, if the rights or duties of the
Administrative Agent is affected thereby, by the Administrative Agent); provided
that no such amendment or waiver shall (x) unless signed by each adversely
affected Lender, (i) increase the Commitment of any Lender or subject any Lender
to any additional obligation, (ii) reduce the principal of or rate of interest
on any Loan or any interest thereon or any fees hereunder, (iii) postpone the
date fixed for any payment of principal of or interest on any Loan or interest
thereon or any fees hereunder or for termination of any Commitment, or (iv)
change the provisions of Section 9.04 or of any other provision of this
Agreement providing for the ratable application of payments in respect of the
Loans or (y) unless signed by all Lenders, change the definition of Required
Lenders or the provisions of this Section 9.05; provided further, that the
Administrative Agent and the Borrower may, without the consent of any Lender,
enter into amendments or modifications to this Agreement as the Administrative
Agent reasonably deems appropriate in order to implement any Benchmark
Replacement or otherwise effectuate the terms of Section 8.01(b) in accordance
with the terms of Section 8.01(b).

 

(b)                (i) If any representation or warranty in Article 4 of the
Master Credit Facility, any covenant in Article 5 of the Master Credit Facility
or any event of default in Article 6 of the Master Credit Facility and, in each
case, any related definitions in the Master Credit Facility, is replaced,
changed, amended, modified, supplemented or removed or (ii) any Default or Event
of Default (as such terms are defined in the Master Credit Facility) is waived
(any of the foregoing in clauses (i) and (ii), a “Change”), regardless of
whether the Master Credit Facility is replaced, refinanced, amended and
restated, amended, modified or supplemented and regardless of whether any such
Change occurs in the corresponding article or definitions, such Change shall be
incorporated automatically into this Agreement, or in the case of a waiver will
be applied automatically to this Agreement for the corresponding Default or
Event of Default occurring hereunder, upon the later of (A) the effectiveness of
such Change in the Master Credit Facility and (B) the 30th day after the
Administrative Agent’s receipt of notice from the Borrower of such Change,
provided that the Required Lenders hereunder do not notify the Borrower through
the Administrative Agent within 30 days after the Administrative Agent’s receipt
of such notice from the Borrower of their election (which may be made in their
discretion) that such Change shall not be effective with respect to this
Agreement; provided that no Change to the Master Credit Facility shall amend,
waive, modify or impact the rights or remedies of the Lenders with respect to a
Default or Event of Default under Section 6.01(a) of this Agreement.

 



44

 

 

Section 9.06            Successors and Assigns.

 

(a)                The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and each Indemnitee, except that no Borrower may assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of all Lenders.

 

(b)                Any Lender may, with the consent (unless an Event of Default
then exists) of the Borrower (such consent not to be unreasonably withheld or
delayed), at any time grant to one or more banks or other institutions (each a
“Participant”) participating interests in its Commitment or any or all of its
Loans; provided that any Lender may, without the consent of the Borrower, at any
time grant participating interests in its Commitment or any or all of its Loans
to another Lender, an Approved Fund or an Affiliate of such transferor Lender.
In the event of any such grant by a Lender of a participating interest to a
Participant, whether or not upon notice to the Administrative Agent, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that (A) such Participant
agrees to be subject to Section 8.06 as if it were an Assignee under paragraph
(c) of this Section 9.06 or as if it were the Lender granting such participation
and (B) such Lender shall retain the sole right and responsibility to enforce
the obligations of the Borrower hereunder including, without limitation, the
right to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such participation agreement may provide that such
Lender will not agree to any modification, amendment or waiver of this Agreement
described in clause (x)(i), (ii) or (iii) of Section 9.05(a) without the consent
of the Participant. The Borrower agrees that each Participant shall, to the
extent provided in its participation agreement, be entitled to the benefits of
Article 8 with respect to its participating interest, subject to the performance
by such Participant of the obligations of a Lender thereunder (it being
understood that the documentation required under Section 8.04 shall be delivered
by the Participant to the participating Lender and the Participant agrees to be
subject to the provisions of Sections 8.04(i), 8.04(j) and 8.06 as if it were an
Assignee). In addition, each Lender that sells a participation agrees, at the
Borrower’s request, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 8.06 with respect to any Participant. An
assignment or other transfer which is not permitted by subsection (c) or (d)
below shall be given effect for purposes of this Agreement only to the extent of
a participating interest granted in accordance with this subsection (b). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations
hereunder or under any Note (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant (other than for
the consent requirements set forth in the first sentence of this Section
9.06(b)) or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations hereunder or under any Note) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 



45

 

 

(c)                Any Lender may at any time assign to one or more banks or
other financial institutions (each an “Assignee”) other than (w) the Borrower,
(x) a Subsidiary or Affiliate of the Borrower, (y) a Defaulting Lender or any
Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender, or (z) a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person),
all, or a proportionate part (equivalent to a Commitment of not less than
$10,000,000 (unless the Borrower and the Administrative Agent shall otherwise
agree)) of all, of its rights and obligations under this Agreement and its Note
(if any), and such Assignee shall assume such rights and obligations, pursuant
to an Assignment and Assumption Agreement in substantially the form of Exhibit D
hereto executed by such Assignee and such transferor Lender, with (and only with
and subject to) the prior written consent of the Administrative Agent (which
shall not be unreasonably withheld or delayed) and, so long as no Event of
Default has occurred and is continuing, the Borrower (which shall not be
unreasonably withheld or delayed); provided that unless such assignment is of
the entire right, title and interest of the transferor Lender hereunder, after
making any such assignment such transferor Lender shall have a Commitment of at
least $10,000,000 (unless the Borrower and the Administrative Agent shall
otherwise agree). Upon execution and delivery of such instrument of assumption
and payment by such Assignee to such transferor Lender of an amount equal to the
purchase price agreed between such transferor Lender and such Assignee, such
Assignee shall be a Lender party to this Agreement and shall have all the rights
and obligations of a Lender with a Commitment as set forth in such instrument of
assumption, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required. Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements so that, if required by the
Assignee, a Note(s) is issued to the Assignee. The Assignee shall, prior to the
first date on which interest or fees are payable hereunder for its account,
deliver to the Borrower and the Administrative Agent any certifications, forms
or other documentation in accordance with Section 8.04. All assignments (other
than assignments to Affiliates) shall be subject to a transaction fee
established by, and payable by the transferor Lender to, the Administrative
Agent for its own account (which shall not exceed $3,500).

 

(d)                Any Lender may at any time assign all or any portion of its
rights under this Agreement and its Note (if any) to a Federal Reserve Bank. No
such assignment shall release the transferor Lender from its obligations
hereunder or modify any such obligations.

 

(e)                No Assignee, Participant or other transferee of any Lender’s
rights (including any Applicable Lending Office other than such Lender’s initial
Applicable Lending Office) shall be entitled to receive any greater payment
under Section 8.03 or 8.04 than such Lender would have been entitled to receive
with respect to the rights transferred, unless such transfer is made by reason
of the provisions of Section 8.02, 8.03 or 8.04 requiring such Lender to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.

 

Section 9.07            Collateral. Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

 



46

 

 

Section 9.08            Confidentiality. The Administrative Agent and each
Lender (i) agrees to keep any information delivered or made available by the
Borrower pursuant to this Agreement confidential from anyone other than persons
employed or retained by such Lender and its Affiliates who are engaged in
evaluating, approving, structuring or administering the credit facility
contemplated hereby and (ii) further agrees on behalf of itself and, to the
extent it has the power to do so, its Affiliates and agents, to keep all other
information delivered or made available to it by the Borrower or Affiliate of
the Borrower for other purposes which, (x) is marked confidential and is
expressly made available subject to the terms of this section, and (y) is not
otherwise subject to a confidentiality agreement, confidential from anyone other
than persons employed or retained by such Lender and its Affiliates and agents
who need to receive such information in furtherance of the engagement or matter
pursuant to which the information is provided; provided that nothing herein
shall prevent any Lender or, solely with respect to information disclosed in a
manner set forth in clauses (b) through (g) and (k) in this Section 9.08, any
Affiliate of such Lender from disclosing such information, to the extent
necessary under the circumstances under which such disclosure is required, (a)
to any other Lender or the Administrative Agent, (b) upon the order of any court
or administrative agency, (c) upon the request or demand of any regulatory
agency or authority or self-regulatory body, (d) which had been publicly
disclosed other than as a result of a disclosure by the Administrative Agent or
any Lender prohibited by this Agreement or which had already been in the
possession of any Lender or not acquired from the Borrower or persons known by
the Lenders to be in breach of an obligation of confidentiality to the Borrower,
(e) in connection with any litigation to which the Administrative Agent, any
Lender or any Affiliate or their respective subsidiaries or Parent may be a
party, (f) to the extent necessary in connection with the exercise of any remedy
hereunder or other engagement or matter, (g) to such Lender’s, Affiliate’s or
the Administrative Agent’s legal counsel and independent auditors, (h) subject
to provisions substantially similar to those contained in this Section 9.08, to
any actual or proposed Participant or Assignee, (i) to any direct, indirect,
actual or prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement, (j)
on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
loans, (k) on a confidential basis to rating agencies in consultation and
coordination with the Borrower, (l) for purposes of establishing a “due
diligence” defense, (m) with the consent of the Borrower and (n) on a
confidential basis to any credit insurance provider requiring access to such
information in connection with credit insurance for the benefit of the
disclosing Lender.

 

Section 9.09            Governing Law; Submission to Jurisdiction. This
Agreement and each Note (if any) shall be construed in accordance with and
governed by the law of the State of New York. The Borrower and each Lender Party
hereby submits to the exclusive jurisdiction of the United States District Court
for the Southern District of New York and of any New York State court sitting in
New York County for purposes of all legal proceedings arising out of or relating
to this Agreement or the transactions contemplated hereby. The Borrower and each
Lender Party irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 9.01. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by applicable law.

 

Section 9.10            Counterparts; Integration. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof. The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any Applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 



47

 

 

 

Section 9.11            WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO UNDER APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 9.12            USA Patriot Act. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act, Title III of
Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

Section 9.13             [Reserved].

 

Section 9.14            No Fiduciary Duty. The Borrower agrees that in
connection with all aspects of the Loans contemplated by this Agreement and any
communications in connection therewith, (i) the Borrower and its Subsidiaries,
on the one hand, and the Administrative Agent, the Lenders and their respective
affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lenders or their respective affiliates, and no such
duty will be deemed to have arisen in connection with any such transactions or
communications and (ii) the Administrative Agent, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Lender has any obligation to disclose
any of such interests to the Borrower or any of its Affiliates.

 

Section 9.15            Survival. Each party’s rights and obligations under
Articles 7, 8 and 9 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations hereunder or under any Note and the termination of
this Agreement.

 

Section 9.16            Acknowledgment and Consent to Bail-In of Affected
Financial Institutions. Notwithstanding anything to the contrary in this
Agreement, any Note or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
Affected Financial Institution arising under this Agreement or any Note, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by
the applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)                the effects of any Bail-in Action on any such liability,
including, if applicable:

 

    (i)           a reduction in full or in part or cancellation of any such
liability;

 

    (ii)         a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any Note; or

 



48

 

 

    (iii)        the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

Section 9.17            Acknowledgement Regarding Any Supported QFCs. To the
extent this Agreement provides support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and, each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

 

(a)                In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)                As used in this Section 9.17, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 



49

 

  

[SIGNATURE PAGES FOLLOW]

 



50

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year above
first written.

 

  DUKE ENERGY CORPORATION, as the Borrower       By: /s/ Michael S. Hendershott
    Name:  Michael S. Hendershott     Title:  Assistant Treasurer      

 

  Address for Notices:       Duke Energy Corporation   550 South Tryon Street  
Charlotte, NC 28202   Attention: Michael Hendershott

 

[Signature Page to Credit Agreement]

 



 

 

 

  PNC BANK, N.A., as a Lender and as Administrative Agent       By: /s/ Alex
Rolfe     Name: Alex Rolfe     Title: Vice President

 

 

  Address for Notices:       PNC Bank, National Association,     as
Administrative Agent   500 First Ave   Pittsburgh, Pennsylvania 15219  
Attention:  Agency Services

 

[Signature Page to Credit Agreement]

 



 

 

 

  The Bank of Nova Scotia, as a Lender       By: /s/ David Dewar     Name: David
Dewar     Title: Director

 

[Signature Page to Credit Agreement]

 



 

 

 

  Wells Fargo Bank, National Association, as a Lender       By: /s/ Patrick
Engel     Name: Patrick Engel     Title: Managing Director

 



2

 

 

  U.S. Bank National Association, as a Lender       By: /s/ Ryan Hutchens    
Name: Ryan Hutchens     Title: Senior Vice President

 



3

 

 

  Sumitomo Mitsui Banking Corporation, as a Lender       By: /s/ Katie Lee    
Name: Katie Lee     Title: Director

 



4

 

 

  Bank of China, New York Branch, as a Lender       By: /s/ Raymond Qiao    
Name: Raymond Qiao     Title: Executive Vice President

 



5

 

 

  Truist Bank, as a Lender       By: /s/ Arize Agumadu     Name: Arize Agumadu  
  Title: Vice President

 



6

 

 

  KeyBank National Association, as a Lender       By: /s/ Lisa A Ryder     Name:
Lisa A Ryder     Title: Senior Vice President

 



7

 

 

Schedule 1.01

 

COMMITMENT SCHEDULE

 

 

Lender  Total Commitments  PNC Bank, N.A.  $187,500,000  The Bank of Nova
Scotia  $187,500,000  Bank of China, New York Branch  $187,500,000  Truist Bank 
$187,500,000  U.S. Bank National Association  $187,500,000  KeyBank National
Association  $187,500,000  Sumitomo Mitsui Banking Corporation  $187,500,000 
Wells Fargo Bank, National Association  $187,500,000  TOTAL  $1,500,000,000 

 



 

 

 

EXHIBIT A

 

NOTE

 

New York, New York

______ __, 20__



For value received, Duke Energy Corporation, a Delaware corporation (the
“Borrower”), promises to pay to [LENDER] (the “Lender”) or its registered
assigns, for the account of its Applicable Lending Office, the unpaid principal
amount of each Loan made by the Lender to the Borrower pursuant to the Credit
Agreement referred to below on the date specified in the Credit Agreement. The
Borrower promises to pay interest on the unpaid principal amount of each such
Loan on the dates and at the rate or rates provided for in the Credit Agreement.
All such payments of principal and interest shall be made in lawful money of the
United States in Federal or other immediately available funds at the office of
PNC Bank, N.A.

 

All Loans made by the Lender, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Lender, and the
Lender, if the Lender so elects in connection with any transfer or enforcement
of its Note, may endorse on the schedule attached hereto appropriate notations
to evidence the foregoing information with respect to the Loans then
outstanding; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

 

This note is one of the Notes referred to in the Term Loan Credit Agreement
dated as of March 19, 2020 by and among Duke Energy Corporation, the Lenders
party thereto and PNC Bank, N.A., as Administrative Agent (as the same may be
amended from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof.

 



A-1

 

 

 

DUKE ENERGY CORPORATION



      By:       Name:       Title:  

 



A-2

 

 

Note (cont’d)

 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date Amount of
Loan Type of Loan Amount of
Principal Repaid Maturity Date Notation
Made By                                                                        
                       

 



A-3

 

 

EXHIBIT B

 

[RESERVED]

 



B-1

 

 

EXHIBIT C

 

[RESERVED]

 



C-1

 

 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of _________, 20__ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), [DUKE ENERGY CORPORATION] and PNC BANK, N.A., as
Administrative Agent (the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Term Loan Credit Agreement dated as of March 19, 2020 by and among Duke
Energy Corporation, the Assignor and the other Lenders party thereto, as Lenders
and the Administrative Agent (the “Credit Agreement”);

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower in an aggregate principal amount at any time
outstanding not to exceed $__________;

 

WHEREAS, Loans made to the Borrower by the Assignor under the Credit Agreement
in the aggregate principal amount of $__________ are outstanding at the date
hereof; and

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
[Commitment /outstanding Loan] thereunder in an amount equal to $__________ (the
“Assigned Amount”), and the Assignee proposes to accept assignment of such
rights and assume the corresponding obligations from the Assignor on such
terms;*

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

Section 1.                Definitions. All capitalized terms not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement.

 

Section 2.               Assignment. The Assignor hereby assigns and sells to
the Assignee all of the rights of the Assignor under the Credit Agreement to the
extent of the Assigned Amount, and the Assignee hereby accepts such assignment
from the Assignor and assumes all of the obligations of the Assignor under the
Credit Agreement to the extent of the Assigned Amount, including the purchase
from the Assignor of the corresponding portion of the principal amount of the
Loans made by the Assignor outstanding at the date hereof. Upon the execution
and delivery hereof by the Assignor, the Assignee [, Duke Energy Corporation]
and the Administrative Agent, and the payment of the amounts specified in
Section 3 required to be paid on the date hereof (i) the Assignee shall, as of
the date hereof, succeed to the rights and be obligated to perform the
obligations of a Lender under the Credit Agreement with a Commitment in an
amount equal to the Assigned Amount, and (ii) the Commitment of the Assignor
shall, as of the date hereof, be reduced by a like amount and the Assignor
released from its obligations under the Credit Agreement to the extent such
obligations have been assumed by the Assignee. The assignment provided for
herein shall be without recourse to the Assignor.

 

Section 3.                Payments. As consideration for the assignment and sale
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on the
date hereof in Federal funds the amount heretofore agreed between them.1 Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.

 



 

 

1 Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee. It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.



D-1

 

 

Section 4.               Consent to Assignment. This Agreement is conditioned
upon the consent of [Duke Energy Corporation,] and the Administrative Agent
pursuant to Section 9.06(c) of the Credit Agreement. The execution of this
Agreement by [Duke Energy Corporation,] and the Administrative Agent is evidence
of this consent. Pursuant to Section 9.06(c) the Borrower agrees to execute and
deliver a Note, if required by the Assignee, payable to the order of the
Assignee to evidence the assignment and assumption provided for herein.

 

Section 5.               Non-reliance on Assignor. The Assignor makes no
representation or warranty in connection with, and shall have no responsibility
with respect to, the solvency, financial condition, or statements of the
Borrower, or the validity and enforceability of the obligations of the Borrower
in respect of the Credit Agreement or any Note. The Assignee acknowledges that
it has, independently and without reliance on the Assignor, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and will continue to be
responsible for making its own independent appraisal of the business, affairs
and financial condition of the Borrower.

 

Section 6.                Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

Section 7.                Counterparts. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

Section 8.                Administrative Questionnaire. Attached is an
Administrative Questionnaire duly completed by the Assignee.



 



D-2

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

  [ASSIGNOR]       By:       Name:       Title:  

 

  [ASSIGNEE]       By:       Name:       Title:  

 

  [DUKE ENERGY CORPORATION]       By:       Name:             Title:  

 

  [PNC BANK, N.A.] as Administrative Agent       By:       Name:         Title:
 

 



D-3

 

